Case 19-40883          Doc 1595      Filed 09/18/19 Entered 09/18/19 16:23:22                    Main Document
                                                Pg 1 of 86


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

     In re:                                               )   Chapter 11
                                                          )
     Payless Holdings LLC, et al.,                        )   Case No. 19-40883-659
                                                          )
                             Debtors.                     )   Jointly Administered
                                                          )
                                                          )   Related to Docket Nos. 1461, 1583
                                                          )

                            ORDER (I) APPROVING
                THE ADEQUACY OF THE DEBTORS’ DISCLOSURE
        STATEMENT, (II) ESTABLISHING DATES AND DEADLINES RELATED
           TO CONFIRMATION OF THE PLAN, (III) APPROVING CERTAIN
         PROCEDURES FOR SOLICITING AND TABULATING THE VOTES ON,
       AND FOR OBJECTING TO, THE PLAN, (IV) SCHEDULING A HEARING ON
     CONFIRMATION OF THE PLAN, (V) APPROVING THE MANNER AND FORM OF
      THE VARIOUS NOTICES AND DOCUMENTS THERETO; AND (VI) GRANTING
                              RELATED RELIEF

              Upon the motion (the “Motion”) of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Disclosure Statement Order”), pursuant to

 sections 105(a), 1125(b), 1126(b) and 1128 of title 11 of the United States Code (the “Bankruptcy

 Code”), Rules 2002, 3003, 3016, 3017, 3018, 3020 and 6006 of the Federal Rules of Bankruptcy

 Procedures (the “Bankruptcy Rules”) and Rules 3017, 3018, and 3020 of the Local Rules for the

 United States Bankruptcy Court for the Eastern District of Missouri (the “Local Bankruptcy

 Rules”): (i) approving the Disclosure Statement for Second Amended Joint Plan of Reorganization

 of Payless Holdings LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code

 [Docket No. 1583] (the “Disclosure Statement”);1 (ii) establishing the Record Date, Voting

 Deadline, and other related dates and scheduling the Confirmation Hearing; (iii) approving


 1
         Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion or
 Disclosure Statement, as applicable.
Case 19-40883       Doc 1595      Filed 09/18/19 Entered 09/18/19 16:23:22                Main Document
                                             Pg 2 of 86


 procedures for soliciting, receiving, and tabulating votes on, and for filing any objections to, the

 proposed Plan; (iv) scheduling a hearing on confirmation of the Plan (the “Confirmation

 Hearing”); (v) approving the manner and form of the various notices and ancillary documents

 related to the foregoing; and (vi) granting related relief; and this Court having jurisdiction over

 this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Local Bankruptcy Rule 81.901(B)(1); and

 this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

 Court having found that venue of this proceeding and the Motion in this district is proper pursuant

 to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Motion

 is in the best interests of the Debtors’ estates, their creditors, and other parties in interest; and this

 Court having found that the Debtors provided appropriate notice of the Motion and the opportunity

 for a hearing under the circumstances; and this Court having reviewed the Motion and having

 heard the statements in support of the relief requested therein at a hearing before this Court

 (the “Hearing”); and this Court having determined that the legal and factual bases set forth in the

 Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the

 proceedings had before this Court; and after due deliberation and sufficient cause appearing

 therefor, the relief requested should be granted as set forth below, the Court FINDS AND

 DETERMINES THAT:

         A.      Disclosure Statement Hearing Notice. The form and manner of the Disclosure

 Statement Hearing Notice, substantially in the form attached hereto as Exhibit 1, satisfies the

 provisions of the Bankruptcy Code, Bankruptcy Rules, and Local Bankruptcy Rules and due

 process requirements for creditors and other parties in interest in these Chapter 11 Cases.

         B.      Disclosure Statement. The Disclosure Statement (together with the exhibits

 thereto) contains adequate information that Holders of Claims entitled to vote on the Plan in



                                                     2
Case 19-40883      Doc 1595      Filed 09/18/19 Entered 09/18/19 16:23:22              Main Document
                                            Pg 3 of 86


 Classes 3 (Tranche A-1 Term Loan Secured Claims), 4 (Tranche A-2 Term Loan Secured Claims),

 5A (General Unsecured Claims of Payless ShoeSource Worldwide, Inc. and Collective Brands

 Logistics Limited), and 5B (General Unsecured Claims Remaining Debtors) (collectively, the

 “Voting Classes” and the Holders of those Claims entitled to vote, the “Voting Creditors”) can

 make informed decisions as to whether to vote to accept or reject the Plan in satisfaction of the

 requirements of Bankruptcy Rule 3017(d) and in accordance with section 1125(a)(1) of the

 Bankruptcy Code.

        C.      Solicitation/Confirmation Timeline. The timing for filing and serving objections,

 if any, set forth herein provides parties in interest sufficient time to review all of the solicitation

 materials, consider the Plan, the Plan Supplement, and any other documents related to confirmation

 of the Plan, and to enable parties in interest, prior to the Confirmation Hearing, to make informed

 decisions regarding (i) voting on the Plan (as applicable) and (ii) objecting to the Plan.

        D.      Ballot. The Ballots for Classes 3 (Tranche A-1 Term Loan Secured Claims), 4

 (Tranche A-2 Term Loan Secured Claims), 5A (General Unsecured Claims of Payless ShoeSource

 Worldwide, Inc. and Collective Brands Logistics Limited), and 5B (General Unsecured Claims

 Remaining Debtors), substantially in the forms attached collectively hereto as Exhibit 2,

 adequately address the particular needs of these Chapter 11 Cases, are sufficiently consistent with

 Official Form No. 14, and, together with the accompanying instructions, provide a fair and

 equitable voting process appropriate for the Voting Creditors.

        E.      Solicitation Packages.       The various materials, documents, and notices of

 non-voting status that comprise the Solicitation Packages, provide sufficient information to, as

 applicable: (i) Voting Creditors to enable them to make informed decisions with respect to

 whether to vote to accept or reject the Plan in accordance with Bankruptcy Rules 2002, 3016,



                                                   3
Case 19-40883      Doc 1595      Filed 09/18/19 Entered 09/18/19 16:23:22             Main Document
                                            Pg 4 of 86


 and 3017; (ii) Holders of Claims and Interests in non-voting Classes of their non-voting status;

 (iii) Holders of disputed, unliquidated, or contingent Claims of their non-voting status and the

 procedures for the temporary allowance of such Claims; (iv) counterparties to Executory Contracts

 and Unexpired Leases with one or more of the Debtors of the treatment of Executory Contracts

 and Unexpired Leases under the Plan and their voting rights with respect thereto; and (v) all other

 parties in interest in these Chapter 11 Cases with respect to the Plan and the effect of confirmation

 thereof in satisfaction of the applicable provisions of the Bankruptcy Code, Bankruptcy Rules, and

 Local Bankruptcy Rules.

        F.      Confirmation Hearing Notice. The form and manner of the Confirmation Hearing

 Notice, substantially in the form attached hereto as Exhibit 3, together with the publication notice

 contemplated by the Motion, constitutes good and sufficient notice to Voting Creditors, known

 and unknown creditors, and parties in interest in these Chapter 11 Cases, in satisfaction of the

 requirements of due process and the provisions of the Bankruptcy Code, Bankruptcy Rules, and

 Local Bankruptcy Rules.

 NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED THAT:

        1.      The Motion is granted to the extent set forth herein.

   I.   Approval of the Disclosure Statement Hearing Notice

        2.      The Disclosure Statement Hearing Notice attached hereto as Exhibit 1 is approved.

  II.   Approval of the Disclosure Statement

        3.      The Disclosure Statement is approved pursuant to section 1125(a)(1) of the

 Bankruptcy Code and Bankruptcy Rule 3017(b). To the extent not withdrawn, settled, or otherwise

 resolved, any objections to the approval of the Disclosure Statement are hereby overruled.

        4.      The Debtors are authorized to make non-material changes to the Disclosure

 Statement, the Plan, and related documents (including the appendices thereto and exhibits to this

                                                  4
Case 19-40883        Doc 1595    Filed 09/18/19 Entered 09/18/19 16:23:22             Main Document
                                            Pg 5 of 86


 Disclosure Statement Order) before distributing Solicitation Packages to each creditor or other

 party in interest in accordance with the terms of this Disclosure Statement Order without further

 order of the Court, including, without limitation, changes to correct typographical, clerical, and

 grammatical errors, and to make conforming changes among the Disclosure Statement, the Plan,

 and related documents (including the appendices thereto).

 III.   Establishment of the Record Date and Solicitation and Confirmation Timeline

        A.      Record Date

        5.      August 30, 2019 for all Claims filed before such date, or, for any Claims filed

 after such date, the Claims Bar Date, shall be the record date (the “Record Date”) for

 determining (i) the Holders of Claims that are entitled to vote to accept or reject the Plan and

 (ii) whether Claims have been properly transferred pursuant to Bankruptcy Rule 3001(e) such that

 the assignee thereof can vote as the Holder of such Claim.

        6.      The proper Holder of a scheduled Claim shall be determined by reference to the

 Solicitation Agent’s Claims register as may be modified by Notices of Transfer filed and reflected

 on the Court’s official docket (ECF) on the Record Date. Except as otherwise provided herein,

 Holders of Claims filed after, or assignees to whom Claims have purportedly been transferred

 subsequent to, the Record Date shall not be entitled to vote.

        B.      Solicitation and Confirmation Timeline

        7.      The following dates and deadlines are hereby established, subject to modification

 as needed, with respect to the solicitation of votes on, objecting to, and confirmation of the Plan:

                a.      Record Date: August 30, 2019 for all Claims filed before such date, or,
                        for any Claims filed after such date, the Claims Bar Date;

                b.      Solicitation Deadline: September 23, 2019, or within five (5) business
                        days after entry of the Disclosure Statement Order;



                                                  5
Case 19-40883           Doc 1595       Filed 09/18/19 Entered 09/18/19 16:23:22                       Main Document
                                                  Pg 6 of 86


                   c.       Deadline to Publish the Confirmation Hearing Notice: On one occasion
                            on or prior to September 23, 2019, the Debtors shall publish a notice
                            substantially similar to the Confirmation Hearing Notice;

                   d.       Voting Resolution Event Deadline: October 9, 2019 at 4:00 p.m.
                            prevailing Central Time is the deadline by which a Voting Resolution
                            Event must occur;

                   e.       Plan Supplement: October 11, 2019 is the date by which the Debtors shall
                            file the Plan Supplement with the Court;

                   f.       Plan Objection Deadline: October 17, 2019 at 4:00 p.m. prevailing
                            Central Time is the deadline for filing an objection to confirmation of the
                            Plan (unless otherwise agreed to by the Debtors, set forth in the Plan or
                            Disclosure Statement, or ordered by the Court)2;

                   g.       Voting Deadline: October 17, 2019 at 4:00 p.m. prevailing Central
                            Time is the deadline by which all Ballots must be actually received by the
                            Solicitation Agent to be counted as a vote on the Plan;

                   h.       Voting Report: October 21, 2019 at 10:00 a.m. prevailing Central Time
                            is the date by which the Voting Report shall be filed with the Court;

                   i.       Reply Deadline: October 22, 2019 at 12:00 p.m. prevailing Central
                            Time is the deadline by which the Debtors or other parties supporting the
                            Plan intend to file their reply to objections to confirmation of the Plan filed
                            and served as set forth herein;

                   j.       Confirmation Brief Deadline: October 22, 2019 at 12:00 p.m.
                            prevailing Central Time is the deadline by which the Debtors or other
                            parties supporting the Plan intend to file their brief in support of
                            confirmation of the Plan filed and served as set forth herein; and

                   k.       Confirmation Hearing: October 23, 2019 at 10:00 a.m. prevailing
                            Central Time is the date and time the Confirmation Hearing is scheduled
                            to begin before the Honorable Kathy A. Surratt-States, United States
                            Bankruptcy Court for the Eastern District of Missouri, Eastern Division,
                            Thomas F. Eagleton U.S. Courthouse, 111 S. 10th Street, 7th Floor – North
                            Courtroom, St. Louis, MO 63102.




 2
          Any objection by a counterparty to an Executory Contract or Unexpired Lease to a proposed assumption or
 related Cure amount must be filed, served, and actually received by the Debtors no later than ten (10) days after service
 of the notice of proposed assumption and proposed Cure Claims. Any such objection will be scheduled to be heard
 by the Bankruptcy Court at the Debtors’ or Reorganized Debtors’, as applicable, first scheduled omnibus hearing after
 which such objection is timely filed, which may be continued from time to time.


                                                            6
Case 19-40883        Doc 1595       Filed 09/18/19 Entered 09/18/19 16:23:22            Main Document
                                               Pg 7 of 86


 IV.    Approval of Solicitation Procedures

        A.      Duties of the Solicitation Agent

        8.      The Solicitation Agent will assist the Debtors in, among other things, (i) mailing

 the Solicitation Packages, including the Confirmation Hearing Notice, (ii) receiving and tabulating

 Ballots, and (iii) responding to inquiries from creditors relating to the Solicitation and Voting

 Process, Ballots, and related matters.

        B.      Form of Ballot

        9.      The forms of Ballot, substantially in the forms attached collectively hereto as

 Exhibit 2, are approved.

        C.      Approval of Solicitation Package Contents and Procedures for Distribution

        10.     On or before September 23, 2019, or within five (5) days after entry of the

 Disclosure Statement Order (the “Solicitation Deadline”), the Solicitation Agent shall distribute

 the following solicitation materials, the forms of each of which are approved (collectively, the

 “Solicitation Package”), to Voting Creditors, Executory Contract and Unexpired Lease

 counterparties, and parties in interest as set forth herein by first-class, postage prepaid mail:

                a.       a printed copy of the Confirmation Hearing Notice, substantially in the form
                         attached hereto as Exhibit 3;

                b.       if applicable, a printed copy of either:

                        i.      a Ballot and voting instructions for the Voting Class in which the
                                creditor is entitled to vote (with a pre-addressed, postage-prepaid
                                return envelope); or

                       ii.      in lieu of a Ballot, one of the following notices, as appropriate, based
                                on the treatment under the Plan of any Claim or Interest held by the
                                party to whom the notice is provided:

                                         Notices of Non-Voting Status:

                                             o the Solicitation Packages sent to Holders of Claims
                                               in Classes 1 and 2 (which are unimpaired under, and

                                                    7
Case 19-40883          Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                  Main Document
                                                   Pg 8 of 86


                                                      thus conclusively presumed to have accepted, the
                                                      Plan) shall include a notice of unimpaired creditor
                                                      status, substantially in the form attached hereto as
                                                      Exhibit 4-A (the “Unimpaired Non-Voting Status
                                                      Notice”); and

                                                  o the Solicitation Packages sent to Holders of Class 7
                                                    Interests (which are deemed to reject and thus not
                                                    entitled to vote on the Plan) shall include a notice of
                                                    such non-voting status, substantially in the form
                                                    attached hereto as Exhibit 4-B (the “Fully-Impaired
                                                    Non-Voting Status Notice” and, collectively with the
                                                    Unimpaired Non-Voting Status Notice, the “Notices
                                                    of Non-Voting Status” and each a “Notice of
                                                    Non-Voting Status”);

                                            Disputed Claim Notice: the Solicitation Packages sent to
                                             Entities with Claims that have been objected to by the
                                             Debtors shall include a disputed claim notice, substantially
                                             in the form attached hereto as Exhibit 4-C (the “Disputed
                                             Claim Notice”);

                                            Contract/Lease Party Notice: the Solicitation Packages
                                             sent to Executory Contract and Unexpired Lease
                                             counterparties shall include a contract/lease party notice,
                                             substantially in the form attached hereto as Exhibit 5
                                             (the “Contract/Lease Party Notice”);

                  c.       a flash drive containing a copy of the Disclosure Statement and all exhibits
                           thereto, including this Disclosure Statement Order (but excluding this
                           Disclosure Statement Order’s exhibits) and the Plan (sent only to Voting
                           Creditors);

                  d.       a letter from the Debtors (“Cover Letter”) explaining the solicitation process
                           and urging Voting Creditors to vote to accept the Plan, in the form attached
                           hereto as Exhibit 6 (sent only to Voting Creditors);

                  e.       a letter from the Committee with a recommendation on how unsecured
                           creditors should vote on the Plan (the “Committee Letter”), substantially in
                           the form attached hereto as Exhibit 7 (sent only to Voting Creditors) 3; and

                  f.       such other materials as the Court may direct.



 3
           Printed copies of the Cover Letter from the Debtors and the Committee Letter shall only be included in the
 Solicitation Packages distributed to the Voting Creditors.


                                                          8
Case 19-40883      Doc 1595      Filed 09/18/19 Entered 09/18/19 16:23:22              Main Document
                                            Pg 9 of 86


        11.     The Debtors are not required to provide the holders of Intercompany Claims (Class

 6) and Intercompany Interests (Class 8) with a Solicitation Package or any type of notice.

        12.     On or before the Solicitation Deadline, the Debtors will also cause the appropriate

 Solicitation Packages to be served upon: (a) the Notice Parties; (b) all creditors holding scheduled

 Claims; and (c) all creditors that filed Proofs of Claim(s).

        13.     Notwithstanding anything herein to the contrary, any party entitled to vote on the

 Plan that (a) has more than one Claim (whether against the same or multiple Debtors) in the same

 Voting Class based upon different transactions or (b) has scheduled, filed, or purchased duplicate

 Claims (whether against the same or multiple Debtors) or Claims against multiple Debtors arising

 from, based upon, or relating to the same transaction, shall be provided with one Solicitation

 Package and one Ballot identifying the applicable Claims consistent with the vote tabulation

 procedures set forth herein.

        14.     The Debtors are authorized to distribute the Disclosure Statement (and all exhibits

 thereto, including the Plan and this Disclosure Statement Order) in a flash drive format. For the

 avoidance of doubt, the Ballots, the Confirmation Hearing Notice, the Debtors’ Cover Letter, and

 the Committee’s Letter will only be provided in paper format. Paper copies of the Disclosure

 Statement (and all exhibits thereto) shall be available upon request (at the Debtors’ expense) to the

 Solicitation   Agent      by:    (a)   visiting    the    Debtors’    restructuring    website     at

 https://cases.primeclerk.com/pss; (b) writing to Payless Ballot Processing, c/o Prime Clerk LLC,

 One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; and/or (c) calling

 the Debtors’ restructuring hotline at 844-339-4268. The Plan and Disclosure Statement are also

 available free-of-charge on the Debtors’ restructuring website at https://cases.primeclerk.com/pss.




                                                   9
Case 19-40883         Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                       Main Document
                                                 Pg 10 of 86


     V.    Approval of Procedures for Voting on the Plan

           A.      Voting Deadline

           15.     All Ballots must be properly executed, completed, and returned so that they are

 actually received no later than 4:00 p.m. prevailing Central Time on October 17, 2019

 (the “Voting Deadline”) by the Solicitation Agent.

           16.     The Debtors are authorized to extend the Voting Deadline in their sole discretion

 based on sound business judgment and will include notice of any extension in the Voting Report

 filed with the Court.

      VOTES CAST ON ANY BALLOT (1) NOT RECEIVED BY THE VOTING
  DEADLINE OR (2) RECEIVED BUT NOT DULY EXECUTED OR COMPLETED IN
 ACCORDANCE WITH THE REQUIREMENTS SET FORTH HEREIN SHALL NOT BE
                              COUNTED.

           B.      Voting and Tabulation Procedures

           17.     Absent a contrary order of the Court, the following hierarchy shall determine the

 amount of the Claim associated with each vote transmitted on a properly-executed, timely-received

 Ballot:

           (a)              the amount of the Claim settled and/or agreed upon by the Debtors, as
                            reflected in a court pleading, stipulation, agreement or other document filed
                            with the Court, in an order of the Court, or in a document executed by the
                            Debtors pursuant to authority granted by the Court;

           (b)              the amount of the Claim determined through a Voting Resolution Event
                            (defined below) in accordance with the resolution procedures set forth
                            herein;

           (c)              the amount of the Claim listed in a timely-filed Proof of Claim as not
                            contingent, not unliquidated, and not disputed (except for any amounts
                            asserted on account of interest accrued after the Commencement Date), if
                            such Claim is not subject to an objection filed in the Bankruptcy Court4 on

 4
           If the Debtors file an objection to reduce and allow a Claim, the Claim shall vote in the reduced amount. If
 the Debtors file an objection to reclassify a Claim, the Claim shall be treated for solicitation and tabulation purposes
 as that reclassified Claim, which may include being moved out of one of the Voting Classes.


                                                           10
Case 19-40883         Doc 1595       Filed 09/18/19 Entered 09/18/19 16:23:22              Main Document
                                               Pg 11 of 86


                         before September 30, 2019, provided however, that a timely filed Proof of
                         Claim asserting a wholly contingent, wholly unliquidated, and/or wholly
                         disputed amount (as determined by the Debtors) shall vote in the amount of
                         $1.00;

         (d)             the amount of the Claim listed in the Schedules as not contingent, not
                         unliquidated, and not disputed as of the Record Date, provided however that
                         a Claim listed in the Schedules as contingent, unliquidated, or disputed for
                         which the bar date has not yet passed, including the Governmental Bar Date,
                         shall vote in the amount of $1.00 (solely for the purposes of satisfying the
                         dollar amount provisions of section 1126(c) of the Bankruptcy Code); and

         (e)             in the absence of any of the foregoing, $0.00.

         18.     Absent a contrary order of the Court, the following procedures shall apply with

 respect to tabulating all votes:

                 a.      Votes Not Counted: Votes that will not be counted or considered for any
                         purpose include, without limitation, any vote purportedly transmitted on:

                            i.      any Ballot received by the Solicitation Agent after the Voting
                                    Deadline, unless the Debtors shall have granted in writing an
                                    extension of the Voting Deadline with respect to such Ballot;

                           ii.      any Ballot that is illegible or contains insufficient information to
                                    permit the identification of the Holder of the Claim;

                          iii.      any Ballot cast by an entity that (A) does not hold a Claim in a Class
                                    that is entitled to vote on the Plan or (B) is not otherwise entitled to
                                    vote pursuant to the procedures described herein;

                          iv.       any Ballot sent to any party in these Chapter 11 Cases other than the
                                    Solicitation Agent;

                           v.       any unsigned Ballot or Ballot without an original signature;
                                    provided, however, that any Ballot submitted via the Solicitation
                                    Agent’s online balloting portal shall be deemed to contain an
                                    original signature;

                          vi.       any Ballot that is received by the Solicitation Agent by facsimile or
                                    other means of electronic transmission (other than the Solicitation
                                    Agent’s online balloting portal); or

                         vii.       any Ballot either (A) not marked to accept or reject the Plan or
                                    (B) marked both to accept and reject the Plan.



                                                      11
Case 19-40883        Doc 1595    Filed 09/18/19 Entered 09/18/19 16:23:22             Main Document
                                           Pg 12 of 86


                b.      Rejected Ballots: Except as otherwise provided herein and subject to any
                        contrary order of the Court, unless the Ballot being furnished is timely
                        submitted on or prior to the Voting Deadline, the Debtors shall be entitled
                        to reject such Ballot as invalid and, therefore, decline to count it in
                        connection with confirmation of the Plan. The Debtors reserve the right to
                        reject any Ballots not in proper form, the acceptance of which, in the
                        Debtors’ opinion, would not be in accordance with the provisions of the
                        Bankruptcy Code or the Bankruptcy Rules.

                c.      Multiple Ballots: If multiple Ballots are received from the same Holder of
                        a Claim with respect to the same Claim prior to the Voting Deadline, the
                        latest received, properly-completed Ballot timely received shall count for
                        voting purposes, subject to contrary order of the Court; provided, however
                        that in instances where ambiguity exists with respect to which Ballot was
                        the latest received, the Solicitation Agent is authorized to contact the
                        respective claimant to determine such claimant’s intent and calculate the
                        vote according thereto.

                d.      Multiple Claims: Any party entitled to vote on the Plan that has more than
                        one Claim in the same Voting Class at the same Debtor based upon different
                        transactions shall be entitled to one vote on account of each such Claim for
                        numerosity purposes in the aggregate dollar amount of such Claims (the
                        Solicitation Agent shall keep track of any separate Ballots submitted by
                        such claimants).

                e.      Duplicative Claims: Notwithstanding anything herein to the contrary, any
                        Entity that has scheduled, filed, or purchased duplicative Claims (whether
                        against the same or multiple Debtors) shall be entitled to vote only a single
                        Claim for numerosity purposes in a dollar amount based upon one of the
                        duplicative claims, regardless of whether the Debtors have objected to such
                        duplicative Claims (and the Solicitation Agent shall keep track of any
                        separate Ballots submitted by such claimants).

                f.      Voting Tabulation By Debtor: The Debtors will present the voting
                        tabulation on a debtor-by-debtor basis.

                g.      No Vote-Splitting: For a given Claim, a Holder must vote the entire
                        amount of that Claim either to accept or reject the Plan and may not split
                        any such vote, and any Ballot that partially rejects and partially accepts the
                        Plan with respect to a particular Claim will not be counted.

                h.      Defective Ballots: The Debtors, subject to contrary order of the Court, may
                        waive any defects or irregularities as to any particular Ballot at any time,
                        either before or after the Voting Deadline, so long as: (a) any waiver is
                        documented in the Voting Report to be completed by the Solicitation Agent
                        and filed with the Court; (b) neither the Debtors nor any of their
                        representatives will be under any affirmative duty to provide notification of

                                                  12
Case 19-40883        Doc 1595    Filed 09/18/19 Entered 09/18/19 16:23:22             Main Document
                                           Pg 13 of 86


                        such defects or irregularities other than as provided in the Voting Report,
                        nor will they incur any liability for failure to provide such notification; and
                        (c) unless waived by the Debtors or by order of the Court, any defects or
                        irregularities associated with the delivery of Ballots must be cured prior to
                        the Voting Deadline or else such Ballots will not be counted.

                i.      No Class Votes: Any Class of Claims against any individual Debtor that is
                        not occupied as of the Confirmation Hearing by (a) an Allowed Claim, (b) a
                        Claim that was temporarily allowed by a Voting Resolution Event, or (c) as
                        to which no Ballot has been received shall be deemed eliminated from the
                        Plan of such Debtor for purposes of voting on that Plan.

                j.      Lack of Good Faith Designation: In the event a designation for lack of
                        good faith is requested by a party in interest under section 1126(e) of the
                        Bankruptcy Code, the Court will determine whether any vote cast on
                        account of such Claim will be counted for purposes of determining if the
                        Plan has been accepted or rejected by such Claim.

        C.      Certified Voting Report

        19.     The Solicitation Agent shall file its voting certifications (the “Voting Reports”)

 with the Court on or before October 21, 2019 at 10:00 a.m. (prevailing Central Time). The

 requirement contained in Local Bankruptcy Rule 3018 that such Voting Reports be filed at least

 72 hours prior to a confirmation hearing is hereby waived. The Debtors shall cause the Voting

 Reports to be served upon all parties entitled to notice under Bankruptcy Rule 2002(b) and posted

 on the website maintained by the Solicitation Agent as soon as such reports are filed.

        D.      Temporary Allowance of Claims Solely for Voting Purposes

        20.     Holders of Claims that are not entitled to vote on the Plan as set forth herein (or who

 assert they should be able to vote an amount other than the amount indicated on the Ballot provided

 for such Claim), may vote on account of such Claim (and/or vote an amount other than the balloted

 amount, as applicable) if one of the following occurs (a “Voting Resolution Event”) by the Voting

 Resolution Event Deadline:

                (a)     Agreement Between the Parties. A stipulation or other agreement is
                        executed between the Holder of such Claim and the Debtors allowing the
                        Holder of such Claim to vote such Claim in an agreed upon amount.

                                                  13
Case 19-40883      Doc 1595      Filed 09/18/19 Entered 09/18/19 16:23:22             Main Document
                                           Pg 14 of 86



                (b)     Bankruptcy Rule 3018(a) Order. A creditor files with the Court a motion
                        pursuant to Bankruptcy Rule 3018(a) (a “Rule 3018(a) Motion”) on or
                        before the Voting Resolution Event Deadline seeking temporary Allowance
                        of its Claim for voting purposes in the amount other than set forth in the
                        Schedules or in response to an objection filed by the Debtors that is
                        sustained by the Court after notice and a hearing.

                        A Rule 3018(a) Motion must: (i) be made in writing, (ii) comply with the
                        Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy Rules,
                        (iii) set forth the name of the party asserting the Rule 3018(a) Motion, (iv)
                        state with particularity the legal and factual bases for the Rule 3018(a)
                        Motion, (v) be set for hearing at the Confirmation Hearing, and (vi) be
                        served by personal service, overnight delivery, first class mail, or facsimile
                        so as to be received by the Notice Parties (as defined herein) no later than
                        the Rule 3018(a) Motion Deadline.

                        In the event that the Debtors and such party are unable to resolve any issues
                        raised by the Rule 3018(a) Motion prior to the Voting Report Deadline, (a)
                        the Debtors may object to the Rule 3018(a) Motion prior to the
                        Confirmation Hearing; and (b) the Solicitation Agent shall tabulate the vote
                        in the amount as directed by the Debtors and shall include in the Voting
                        Report representations that such vote was subject to a Rule 3018(a) Motion
                        and whether including such Ballot in the amount sought by the party in the
                        Rule 3018(a) Motion would change the particular Voting Class’s
                        acceptance or rejection of the Plan. The Court then shall determine at the
                        Confirmation Hearing whether the Ballot should be counted as a vote on the
                        Plan and in what amount. Such a procedure will help to ensure an efficient
                        tabulation of Ballots to be completed accurately by the Confirmation
                        Hearing.

                (c)     Other Order of the Court. The Court otherwise orders the allowance of
                        such Claim for purposes of voting to accept or reject the Plan.


        21.     Within two (2) business days of a Voting Resolution Event, the Solicitation Agent

 shall provide the respective claimant a Solicitation Package, including a Ballot. Such claimant

 must then return a duly-completed, properly-exercised Ballot to the Solicitation Agent on or before

 the Voting Deadline (unless the Debtors extend the deadline in their sole discretion to facilitate a

 reasonable opportunity for such creditor to vote upon the Plan).




                                                  14
Case 19-40883      Doc 1595      Filed 09/18/19 Entered 09/18/19 16:23:22             Main Document
                                           Pg 15 of 86


 VI.    Establishing Confirmation Hearing Date, Notice, and Objection Procedures

        A.      Confirmation Hearing Date

        22.     The Confirmation Hearing will be scheduled at 10:00 a.m. prevailing Central

 Time on October 23, 2019 before the Honorable Kathy A. Surratt-States, United States

 Bankruptcy Court for the Eastern District of Missouri, Eastern Division, Thomas F. Eagleton U.S.

 Courthouse, 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, MO 63102.

     THE CONFIRMATION HEARING MAY BE CONTINUED FROM TIME TO TIME
    BY THE COURT OR THE DEBTORS WITHOUT FURTHER NOTICE OTHER THAN
   BY ANNOUNCEMENT IN OPEN COURT OR BY NOTICE FILED WITH THE COURT.

        B.      Confirmation Hearing Notice

        23.     The Confirmation Hearing Notice, substantially in the form attached hereto as

 Exhibit 3, is approved pursuant to Bankruptcy Rules 2002 and 3017(d). The Debtors shall cause

 the Confirmation Hearing Notice to be served upon all known creditors, equity holders, and parties

 in interest in these Chapter 11 Cases by the Solicitation Deadline.

        24.     On one occasion on or prior to September 23, 2019, the Debtors shall publish a

 notice substantially similar to the Confirmation Hearing Notice (modified for publication, if

 necessary) in the national edition of The New York Times.

        C.      Filing Objections to Confirmation of the Plan

        25.     Any objection to Confirmation of the Plan must (a) be in writing, (b) conform to

 the Bankruptcy Rules, (c) set forth the name of the objector and the nature and amount of Claims

 or Interests held or asserted by the objector against the particular Debtor or Debtors, (d) state with

 particularity the basis for the objection and the specific grounds therefor, and (e) be filed with the

 Bankruptcy Court, together with proof of service thereof, and be served upon and actually received

 no later than 4:00 p.m. prevailing Central Time on October 17, 2019 (unless otherwise agreed



                                                  15
Case 19-40883         Doc 1595    Filed 09/18/19 Entered 09/18/19 16:23:22                    Main Document
                                            Pg 16 of 86


 to by the Debtors, set forth in the Plan or Disclosure Statement, or ordered by the Court), by the

 following parties:


                        Debtors                                          Counsel to Debtors
                                                                      Armstrong Teasdale LLP
              Payless Holdings LLC                               7700 Forsyth Boulevard, Suite 1800
                3231 SE 6th Avenue                                    St. Louis, Missouri 63105
              Topeka, Kansas 66607                        Attn: Richard W. Engel, Jr., Erin M. Edelman, and
    ATTN: Ramona Palmer-Eason, Group Counsel –                             John G. Willard
         Global Employment and Litigation
                                                              Akin Gump Strauss Hauer & Feld LLP
                                                                        One Bryant Park
                                                                     New York, NY 10036
                                                     Attn: Ira Dizengoff, Meredith A. Lahaie, Kevin Zuzolo

                                                                        Seward & Kissell LLP
                                                                        One Battery Park Plaza
                                                                         New York, NY 10004
                                                         Attn: John R. Ashmead, Robert J. Gayda, Catherine V.
                                                                             LoTempio

    Counsel to the Prepetition ABL Administrative        Counsel to Certain Prepetition Term Loan Lenders
                         Agent
                Thompson Coburn LLP                                 Doster, Ullom & Boyle, LLC
                  One US Bank Plaza                             16090 Swingley Ridge Road, Suite 620
                 St. Louis, MO 63101                                Chesterfield, Missouri 63017
                   Attn: Mark Bossi                                   Attn: Gregory D. Willard

              Choate Hall & Stewart LLP                         Kramer Levin Naftalis & Frankel LLP
                Two International Place                            1177 Avenue of the Americas
                  Boston, MA 02110                                     New York NY 10036
    Attn: Kevin Simard, Doug Gooding and Jonathan                      Attn: Stephen D. Zide
                       Marshall
                                                                   Stroock & Stroock & Lavan LLP
                                                                           180 Maiden Lane
                                                                       New York NY 10038-4982
                                                           Attn: Kristopher M. Hansen and Daniel A. Fliman

                                                                           Lewis Rice LLC
                                                                       600 Washington Avenue
                                                                              Suite 2500
                                                                        St. Louis, MO 63101
                                                                       Attn: Sonette T. Magnus

             Counsel to the FILO Agent                      Counsel to the Prepetition Term Loan Agent
              Greenberg Traurig, LLP                              Norton Rose Fulbright US LLP
               One International Place                           190 Carondelet Plaza, Suite 1690
                     Suite 2000                                         St. Louis, MO 63105
                Boston, MA 02110                                       Attn: Timothy J. Walsh
                 Attn: Jeffrey Wolf
                                                                    Norton Rose Fulbright US LLP
                                                                    1301 Avenue of the Americas


                                                    16
Case 19-40883          Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                 Main Document
                                                 Pg 17 of 86


                                                                             New York, NY 10019
                                                                  Attn: Stephen Castro and David Rosenzweig
                 Counsel to the Committee                                    United States Trustee
                        Polsinelli LLP                                 Office of the United States Trustee
               100 S. Fourth Street, Suite 1000                        for the Eastern District of Missouri
                    St. Louis, MO 63102                                 111 South 10th Street, Suite 6353
                   Attn: Matthew Layfield                                   St. Louis, Missouri 63102
                                                                   Attn: Paul A. Randolph and Carole Ryczek
           Pachulski Stang Ziehl & Jones LLP
              780 Third Avenue, 34th Floor
                 New York, NY 10017
     Attn: Robert J. Feinstein and Bradford Sandler

            Pachulski Stang Ziehl & Jones LLP
           10100 Santa Monica Blvd., 13th Floor
               Los Angeles, CA 90067-4003
  Attn: Jeffrey N. Pomerantz, Ira D. Kharasch, Shirley S.
                           Cho

                        The Monitor                                          Counsel to the Monitor
               FTI Consulting Canada, Inc.                                     Bennett Jones LLP
                    TD South Tower                                        3400 One First Canadian Place
          79 Wellington Street West, Suite 2010                                  P.O. Box 130
              Toronto ON M5K 1G8 Canada                                  Toronto ON M5X 1A4 Canada
    Attn: Paul Bishop, Greg Watson and Jim Robinson              Attn: Sean Zweig, Kevin Zych and Aiden Nelms

                    ANY OBJECTION TO CONFIRMATION OF THE PLAN
                  NOT FILED AND SERVED AS SET FORTH HEREIN MAY BE
                DEEMED WAIVED AND NOT BE CONSIDERED BY THE COURT.

         26.       Based on the representations by the Debtors and interested parties on the record at

 the Hearing, the proposed notice to creditors for filing an objection to Confirmation of the Plan is

 sufficient under the circumstances, and the 28-day notice requirement contained in Bankruptcy

 Rule 2002 is hereby waived. Further, the requirement contained in Local Bankruptcy Rule 3020-

 A that objections to confirmation of a plan be filed at least seven (7) days prior to a confirmation

 hearing is hereby waived.

         27.       Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

         28.       Notwithstanding the requirement of Local Bankruptcy Rule 3018-C, the Debtors

 are required only to bring electronic images of the original Ballots returned to the Solicitation



                                                            17
Case 19-40883     Doc 1595       Filed 09/18/19 Entered 09/18/19 16:23:22             Main Document
                                           Pg 18 of 86


 Agent in a flash drive or similar format and make such electronic copies available to any party at

 the Confirmation Hearing.

        29.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Disclosure Statement Order are immediately effective and enforceable upon its entry.

        30.     Nothing in this Order shall alter or limit any authorization or relief contained in, or

 prevent Payless ShoeSource Canada Inc., Payless ShoeSource Canada GP Inc., or Payless

 ShoeSource Canada LP (the “Canadian Debtors”) from taking any action authorized pursuant to

 an order issued by the Ontario Superior Court of Justice (Commercial List) (the “Canadian Court”)

 in proceedings in respect of the Canadian Debtors pursuant to the Companies’ Creditors

 Arrangement Act (Canada), and to the extent of any inconsistency between this Order and the

 terms of any order of the Canadian Court, the order of the Canadian Court shall govern with respect

 to the Canadian Debtors.


                                                               KATHY A. SURRATT-STATES
                                                                Chief U.S. Bankruptcy Judge
 DATED: September 18, 2019
 St. Louis, Missouri
 jjh




                                                  18
Case 19-40883    Doc 1595     Filed 09/18/19 Entered 09/18/19 16:23:22   Main Document
                                        Pg 19 of 86


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 Erin M. Edelman, MO 67374
 John G. Willard, MO 67049
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@armstrongteasdale.com
 Email: eedelman@armstrongteasdale.com
 Email: jwillard@armstrongteasdale.com

 Ira Dizengoff (admitted pro hac vice)
 Meredith A. Lahaie (admitted pro hac vice)
 Kevin Zuzolo (admitted pro hac vice)
 AKIN GUMP STRAUSS HAUER & FELD LLP
 One Bryant Park
 New York, NY 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 Email: idizengoff@akingump.com
 Email: mlahaie@akingump.com
 Email: kzuzolo@akingump.com

 Julie Thompson (admitted pro hac vice)
 AKIN GUMP STRAUSS HAUER & FELD LLP
 2001 K Street, N.W.
 Washington, D.C. 20006
 Telephone: (202) 887-4000
 Facsimile: (202) 887-4288
 Email: julie.thompson@akingump.com

 David Staber (admitted pro hac vice)
 AKIN GUMP STRAUSS HAUER & FELD LLP
 2300 N. Field Street, Suite 1800
 Dallas, Texas 75201
 Telephone: (214) 969-2800
 Facsimile: (214) 969-4343
 Email: dstaber@akingump.com

 Counsel to the Debtors and Debtors in Possession

 -and-



                                              19
Case 19-40883     Doc 1595      Filed 09/18/19 Entered 09/18/19 16:23:22           Main Document
                                          Pg 20 of 86


 John R. Ashmead (admitted pro hac vice)
 Robert J. Gayda (admitted pro hac vice)
 Catherine V. LoTempio (admitted pro hac vice)
 SEWARD & KISSEL LLP
 One Battery Park Plaza
 New York, NY 10004
 Telephone: (212) 574-1200
 Facsimile: (212) 480-8421
 Email: ashmead@sewkis.com
 Email: gayda@sewkis.com
 Email: lotempio@sewkis.com

 Counsel to the Debtors and Debtors in Possession, acting at the direction of the Special
 Committee




                                                20
Case 19-40883   Doc 1595    Filed 09/18/19 Entered 09/18/19 16:23:22   Main Document
                                      Pg 21 of 86


                                        Exhibit 1

                           Disclosure Statement Hearing Notice
Case 19-40883              Doc 1595            Filed 09/18/19 Entered 09/18/19 16:23:22                                   Main Document
                                                         Pg 22 of 86



                                           UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF MISSOURI
                                                   EASTERN DIVISION

  In re:                                                                )    Case No. 19-40883-659
                                                                        )    Chapter 11
  Payless Holdings LLC, et al.,                                         )
                                                                        )    Jointly Administered
                             Debtors.                                   )
                                                                        )    Objection Deadline: September 9, 2019 at 12:00
                                                                        )    p.m. (prevailing Central Time)
                                                                        )    Hearing Date: September 11, 2019
                                                                        )    Hearing Time: 10:00 a.m. (prevailing Central Time)
                                                                        )    Hearing Location: Courtroom 7 North

        NOTICE OF FILING CHAPTER 11 DISCLOSURE STATEMENT AND HEARING THEREON

           PLEASE TAKE NOTICE that on August 12, 2019 Payless Holdings LLC and certain of its affiliates, as
 debtors and debtors in possession (collectively, the “Debtors”), filed the Disclosure Statement for Joint Plan of
 Reorganization of Payless Holdings LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
 [Docket No. 1460] (as may be amended, supplemented, or modified, the “Disclosure Statement”) with the United
 States Bankruptcy Court for the Eastern District of Missouri (the “Court”). The Debtors are submitting their
 Disclosure Statement pursuant to section 1125 of the Bankruptcy Code for use in the solicitation of votes to accept
 their chapter 11 plan (as may be amended, supplemented, or modified, the “Plan”), a copy of which is attached to the
 Disclosure Statement as Exhibit A and was filed with the Court. Capitalized terms used but not defined in this notice
 have the meanings ascribed to them in the Disclosure Statement or Plan, as applicable. These documents may be
 inspected during usual business hours at the offices of the Clerk of the Bankruptcy Court and are available
 electronically through PACER (http://pacer.moeb.uscourts.gov) or the Solicitation Agent’s website
 (https://cases.primeclerk.com/pss). Copies may also be requested in writing and obtained without charge from the
 attorneys for the Debtors, whose names, addresses and telephone numbers are printed below. A copy of such request
 shall also be filed with the Court.

          PLEASE TAKE FURTHER NOTICE that a hearing to consider approval of the Disclosure Statement will
 be held on September 11, 2019 at 10:00 a.m. (prevailing Central Time) in the United States Bankruptcy Court,
 Courtroom 7 North, Thomas F. Eagleton United States Courthouse, 111 South Tenth Street, St. Louis, Missouri. You
 are welcome, but not required, to attend this hearing.

           Any objection to the Disclosure Statement must be filed with the Court and served on the Debtors and all
 entities described in Rule 3017-C of the Local Rules of Bankruptcy Procedure for the United States Bankruptcy Court
 for the Eastern District of Missouri (the “Local Bankruptcy Rules”). Objections must be filed on or before September
 9, 2019 at 12:00 p.m. (prevailing Central Time).1

          The objection shall identify those portions of the Disclosure Statement which the objecting party asserts are
 incomplete, misleading, erroneous, or are otherwise the basis for the objection and shall state in detail, the information
 sought to be added or deleted from the Disclosure Statement. Where appropriate, the objector shall propose acceptable
 language which the objector requests to be included in the Disclosure Statement.




 1
   The Debtors have requested that the Court waive the Local Bankruptcy Rule 3017-C requirement that objections to disclosure statements be filed
 no later than seven (7) days prior to a hearing.
Case 19-40883   Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22   Main Document
                                     Pg 23 of 86


 THE DISCLOSURE STATEMENT IS SUBJECT TO CHANGE. IT HAS NOT BEEN APPROVED BY
 THE BANKRUPTCY COURT UNDER SECTION 1125 OF THE BANKRUPTCY CODE. THE
 DEBTORS ARE NOT SOLICITING VOTES TO ACCEPT OR REJECT THE PLAN AT THIS TIME.




                                        23
Case 19-40883        Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22                Main Document
                                          Pg 24 of 86


 Dated: August 12, 2019
         St. Louis, Missouri
                                         /s/
                                         Richard W. Engel, Jr. MO 34641
                                         Erin M. Edelman MO 67374
                                         John G. Willard MO 67049
                                         ARMSTRONG TEASDALE LLP
                                         7700 Forsyth Boulevard, Suite 1800
                                         St. Louis, MO 63105
                                         Telephone: (314) 621-5070
                                         Facsimile: (314) 612-2239
                                         rengel@armstrongteasdale.com
                                         eedelman@armstrongteasdale.com
                                         jwillard@armstrongteasdale.com

                                         -and-

                                         Ira Dizengoff (admitted pro hac vice)
                                         Meredith A. Lahaie (admitted pro hac vice)
                                         Kevin Zuzolo (admitted pro hac vice)
                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         One Bryant Park
                                         New York, NY 10036
                                         Telephone: (212) 872-1000
                                         Facsimile: (212) 872-1002
                                         idizengoff@akingump.com
                                         mlahaie@akingump.com
                                         kzuzolo@akingump.com

                                         - and -

                                         Julie Thompson (admitted pro hac vice)
                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         2001 K. Street N.W.
                                         Washington, D.C. 20006
                                         Telephone: (202) 887-4000
                                         Facsimile: (202) 887-4288
                                         julie.thompson@akingump.com

                                         -and-

                                         David Staber (admitted pro hac vice)
                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         2300 N. Field Street, Suite 1800
                                         Dallas, Texas 75201
                                         Telephone: (214) 969-2800
                                         Facsimile: (214) 969-4343
                                         dstaber@akingump.com

                                     Counsel to the Debtors and Debtors in Possession


                                         -and-
Case 19-40883   Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22                Main Document
                                     Pg 25 of 86


                                   John R. Ashmead (admitted pro hac vice)
                                   Robert J. Gayda (admitted pro hac vice)
                                   Catherine V. LoTempio (admitted pro hac vice)
                                   SEWARD & KISSEL LLP
                                   One Battery Park Plaza
                                   New York, NY 10004
                                   Telephone: (212) 574-1200
                                   Facsimile: (212) 480-8421
                                   ashmead@sewkis.com
                                   gayda@sewkis.com
                                   lotempio@sewkis.com


                                   Counsel to the Debtors and Debtors in Possession, acting at the
                                   direction of the Special Committee




                                          25
Case 19-40883   Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22   Main Document
                                     Pg 26 of 86


                                     Exhibit 2

                                    Form Ballot

                                      Class 3
Case 19-40883          Doc 1595          Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                   Pg 27 of 86


                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF MISSOURI
                                             EASTERN DIVISION

  In re:                                                      )   Chapter 11
                                                              )
  Payless Holdings LLC, et al.,                               )   Case No. 19-40883-659
                                                              )
                              Debtors.                        )   Jointly Administered
                                                              )

       BALLOT FOR VOTING TO ACCEPT OR REJECT SECOND AMENDED JOINT PLAN OF
    REORGANIZATION OF PAYLESS HOLDINGS LLC AND ITS DEBTOR AFFILIATES PURSUANT
                      TO CHAPTER 11 OF THE BANKRUPTCY CODE


                                  BALLOT FOR HOLDERS OF CLASS 3 CLAIMS


                                  Please read and follow the enclosed instructions
                           for completing Ballots carefully before completing this Ballot.

                    In order for your vote to be counted, this Ballot must be completed, executed,
               and returned so as to be actually received by the Solicitation Agent by October 17, 2019
           at 4:00 p.m. prevailing Central Time (the “Voting Deadline”) in accordance with the following:


 The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting votes with respect
 to the Second Amended Joint Plan of Reorganization of Payless Holdings LLC and its Debtor Affiliates Pursuant to
 Chapter 11 of the Bankruptcy Code (as may be amended, supplemented, or modified, the “Plan”) as set forth in the
 Disclosure Statement for Second Amended Joint Plan of Reorganization of Payless Holdings LLC and its Debtor
 Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”). The Bankruptcy Court for
 the Eastern District of Missouri (the “Bankruptcy Court”) has approved the Disclosure Statement as containing
 adequate information pursuant to section 1125 of the Bankruptcy Code, by entry of an order on September 18, 2019
 (the “Disclosure Statement Order”). Bankruptcy Court approval of the Disclosure Statement does not indicate
 approval of the Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have the
 meaning ascribed to them in the Plan.

 You are receiving this ballot (the “Ballot”) because you are a Holder of a Class 3 Claim as of as of the Record Date.
 Accordingly, you have a right to vote to accept or reject the Plan. You can cast your vote through this Ballot. An
 overview of the Plan and your rights are described in the Disclosure Statement, which is included in the package you
 are receiving with this Ballot (including the Plan, Disclosure Statement Order, and certain other materials,
 the “Solicitation Package”). If you received Solicitation Package materials in electronic format and desire paper
 copies, or if you need to obtain additional Solicitation Packages, you may obtain them from (a) Prime Clerk LLC
 (the “Solicitation Agent”) at no charge by: (a) visiting the Debtors’ restructuring website at
 https://cases.primeclerk.com/pss; (b) writing to Payless Ballot Processing, c/o Prime Clerk LLC, One Grand Central
 Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; and/or (c) calling the Debtors’ restructuring hotline at
 844-339-4268. The Plan and Disclosure Statement are also available free-of-charge on the Debtors’ restructuring
 website at https://cases.primeclerk.com/pss or for a fee via PACER at http://www.moeb.uscourts.gov.

 This Ballot may not be used for any purpose other than for casting votes to accept or reject the Plan and making certain
 certifications with respect to the Plan. If you believe you have received this Ballot in error, or if you believe that you
 have received the wrong Ballot, please contact the Solicitation Agent immediately at the contact information set forth
 above.
Case 19-40883         Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                     Main Document
                                                Pg 28 of 86


 You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
 concerning the Plan and the Plan’s classification and treatment of your Claim. Your Claim has been placed in Class
 3 under the Plan. This Ballot also casts your vote under Class 5A and 5B for your Tranche A-1 Term Loan Deficiency
 Claim. If you hold Claims in any additional Class, you will receive a ballot for such Class in which you are entitled
 to vote.

 Item 1. Amount of Claim.

 The undersigned hereby certifies that as of the Record Date, the undersigned was the Holder of the Class 3 Claim in
 the following aggregate amount (insert amount in box below):



                Class: _______________________________________________________________

                Debtor:______________________________________________________________

                Voting Amount: $______________________________________________________


 Item 2. Vote on Plan.

 The Holder of the Class 3 Claim and Classes 5A and 5B for your Tranche A-1 Term Loan Deficiency Claim against
 the Debtors set forth in Item 1 votes to (please check one):


         ACCEPT (vote FOR) the Plan                              REJECT (vote AGAINST) the Plan


 Item 3. Important Information Regarding the Third-Party Release.

 Article IX.F of the Plan contains the following Third-Party Release:

 Except as otherwise specifically provided in the Plan, for good and valuable consideration, including the service
 of the Released Parties in facilitating the expeditious reorganization of the Debtors and the implementation of
 the restructuring contemplated by the Plan, effective as of the Effective Date, the Releasing Parties (regardless
 of whether a Releasing Party is a Released Party) shall be deemed to forever release, waive, and discharge the
 Released Parties of any and all claims, obligations, rights, suits, damages, Causes of Action, remedies, and
 liabilities whatsoever, including any derivative claims asserted on behalf of a Debtor, whether known or
 unknown, foreseen or unforeseen, liquidated or unliquidated, contingent or fixed, existing or hereafter arising,
 in law, at equity, or otherwise, whether for tort, contract, violations of federal or state securities laws or
 otherwise, including, without limitation, those that any of the Debtors, the Reorganized Debtors, the Estates,
 or their Affiliates would have been legally entitled to assert in their own right (whether individually or
 collectively) or on behalf of the Holder of any Claim or Equity Interest, based on or relating to, or in any
 manner arising from, in whole or in part, the Debtors, the Estates, the conduct of the Debtors’ businesses, the
 Chapter 11 Cases, the Canadian Proceedings, the purchase, sale, or rescission or the purchase or sale of any
 security of the Debtors or the Reorganized Debtors, the subject matter of, or the transactions or events giving
 rise to, any Claim or Equity Interest that is treated in the Plan, the business or contractual arrangements
 between any of the Debtors and any Released Party, the restructuring of Claims and Equity Interests prior to
 or in the Chapter 11 Cases, the negotiation, formulation, or preparation of the Plan, the Disclosure Statement,
 or related agreements, instruments, or other documents, or upon any other act or omission, transaction, or
 occurrence relating to the foregoing taking place on or before the Effective Date of the Plan.




                                                          2
Case 19-40883        Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                    Main Document
                                               Pg 29 of 86


 Notwithstanding anything contained herein to the contrary, the foregoing release does not release any post-
 Effective Date obligations of any party under the Plan or any document, instrument, or agreement executed to
 implement the Plan.

 For the avoidance of doubt, and notwithstanding anything to the contrary herein, the Third-Party Release
 includes a release of the Released Parties of any claim or Cause of Action. The consideration provided by the
 Released Parties are in settlement of any and all potential claims, Causes of Action, or liabilities against any of
 the Released Parties arising out of or relating to any act or omission, transaction, or occurrence relating to the
 Debtors or the Estates taking place on or before the Effective Date of the Plan.

 The parties acknowledge that the compromise and release of direct and estate causes of action against the
 Released Parties under the Plan results in the distributions available to unsecured creditors.

 Any claims or causes of action to avoid a transfer of property or an obligation incurred by the Debtors arising
 under chapter 5 of the Bankruptcy Code, including sections 544, 545, 547, 548, 549, 551, and 553(b) of the
 Bankruptcy Code, shall be retained by the Reorganized Debtors except to the extent expressly released under
 the Plan.

 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
 Rule 9019, of the Third-Party Release, which includes by reference each of the related provisions and
 definitions contained herein, and further, shall constitute the Bankruptcy Court’s finding that the Third-Party
 Release is: (1) in exchange for the good and valuable consideration provided by the Released Parties; (2) a
 good faith settlement and compromise of the claims released by the Releasing Parties; (3) in the best interests
 of the Debtors and all Holders of Claims and Equity Interests; (4) fair, equitable and reasonable; (5) given and
 made after notice and opportunity for hearing; and (6) a bar to any of the Releasing Parties asserting any Claim
 released by the Third-Party Release against any of the Released Parties.

                                        *        *       *        *        *

 UNDER THE PLAN, “RELEASING PARTY” MEANS, COLLECTIVELY, (A) THE DEBTORS, (B) THE
 LENDER PLAN SUPPORT PARTIES, (C) THE DIP LENDERS, (D) THE DIP FACILITY AGENT, (E) THE
 PREPETITION TERM LOAN LENDERS, (F) THE PREPETITION TERM LOAN AGENT, (G) THE
 PREPETITION ABL CREDIT FACILITY LENDERS AND WELLS FARGO, (H) ALL HOLDERS OF CLAIMS
 AND EQUITY INTERESTS THAT ARE DEEMED UNIMPAIRED AND PRESUMED TO ACCEPT THE PLAN,
 (I) ALL HOLDERS OF CLAIMS WHO EITHER (1) VOTE TO ACCEPT THE PLAN OR (2) RECEIVE A BALLOT
 PROVIDING THEM THE RIGHT TO OPT OUT OF ANY APPLICABLE RELEASES BUT ABSTAIN FROM
 VOTING ON THE PLAN OR OTHERWISE DO NOT ELECT PURSUANT TO SUCH BALLOT TO OPT OUT
 OF THE THIRD-PARTY RELEASE, (J) ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS WHO ARE
 NOT ENTITLED TO VOTE ON THE PLAN BUT RECEIVE A NOTICE ADVISING THEM OF THEIR ABILITY
 TO OPT OUT OF THE THIRD-PARTY RELEASE BUT WHO DO NOT ELECT TO OPT OUT OF THE THIRD-
 PARTY RELEASE, (K) ALL OTHER HOLDERS OF CLAIMS AND EQUITY INTERESTS TO THE MAXIMUM
 EXTENT PERMITTED BY LAW, AND (L) WITH RESPECT TO THE DEBTORS, THE REORGANIZED
 DEBTORS, AND EACH OF THE ENTITIES IN CLAUSES (A) THROUGH (K), EACH SUCH ENTITY’S
 CURRENT AND FORMER AFFILIATES, AND EACH SUCH ENTITY’S AND THEIR CURRENT AND
 FORMER AFFILIATES’ CURRENT AND FORMER DIRECTORS, MANAGERS, OFFICERS, PRINCIPALS,
 MEMBERS, EMPLOYEES, EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH INTERESTS ARE
 HELD DIRECTLY OR INDIRECTLY), PREDECESSORS, SUCCESSORS, ASSIGNS, SUBSIDIARIES,
 AGENTS, ADVISORY BOARD MEMBERS, FINANCIAL ADVISORS, PARTNERS, ATTORNEYS,
 ACCOUNTANTS, INVESTMENT BANKERS, CONSULTANTS, REPRESENTATIVES, AND OTHER
 PROFESSIONALS.

 AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE RELEASES
 CONTAINED IN ARTICLE IX.F OF THE PLAN, AS SET FORTH ABOVE.




                                                         3
Case 19-40883           Doc 1595       Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                 Pg 30 of 86


 Item 4. Certifications.

 By signing this Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:
     (a) that, as of the Record Date, the undersigned is either: (i) the Holder of the Class 3 Claim being voted on this
         Ballot; or (ii) an authorized signatory for an Entity that is a Holder of the Class 3 Claim being voted on this
         Ballot;

     (b) that the undersigned (or in the case of an authorized signatory, the Holder) has received a copy of the
         Disclosure Statement and the Solicitation Package and acknowledges that the solicitation is being made
         pursuant to the terms and conditions set forth therein;

     (c) that the undersigned has cast the same vote with respect to all its Claims in a single Class; and

     (d) that no other Ballots with respect to the Claims identified in Item 1 have been cast or, if any other Ballots
         have been cast with respect to such Claims, then any such earlier received Ballots are hereby revoked.
  Name of Holder:
                                                     (Print or Type)
  Signature:
  Name of Signatory:
                                                               (If other than Holder)
  Title:
  Address:




  Telephone
  Number:
  Email:
  Date Completed:



                Please complete, sign, and date this Ballot and return it (with an original signature)
           promptly in the envelope provided or via first class mail, overnight courier, or hand-delivery to:

                                              Payless Ballot Processing
                                               c/o Prime Clerk LLC
                                              One Grand Central Place
                                                60 East 42nd Street
                                                     Suite 1440
                                               New York, NY 10165




                                                           4
Case 19-40883        Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                    Main Document
                                               Pg 31 of 86


 Alternatively, to submit your Ballot via the Solicitation Agent’s online balloting portal, visit
 https://cases.primeclerk.com/pss. Click on the “Submit E-Ballot” section of the website and follow the
 instructions to submit your Ballot.

 IMPORTANT NOTE: You will need the following information to retrieve and submit your customized
 electronic Ballot:

 Unique E-Ballot ID#:__________________________________________________

 The Solicitation Agent’s online balloting portal is the sole manner in which Ballots will be accepted via
 electronic or online transmission. Ballots submitted by facsimile, email, or other means of electronic
 transmission will not be counted.

 Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of your electronic Ballot.
 Please complete and submit an electronic Ballot for each E-Ballot ID# you receive, as applicable. Creditors who
 cast a Ballot using the Solicitation Agent’s online balloting portal should NOT also submit a paper Ballot.


 If the Solicitation Agent does not actually receive this Ballot on or before October 17, 2019 at 4:00 p.m.
 prevailing Central Time (and if the Voting Deadline is not extended), your vote transmitted by this Ballot may
 be counted toward Confirmation of the Plan only in the sole and absolute discretion of the Debtors.




                                                         5
Case 19-40883          Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                       Main Document
                                                  Pg 32 of 86


                              INSTRUCTIONS FOR COMPLETING THIS BALLOT

 1.   The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to the
      Disclosure Statement. Capitalized terms used in the Ballot or in these instructions (the “Ballot Instructions”) but
      not otherwise defined therein or herein shall have the meaning ascribed to them in the Plan, a copy of which was
      included in the Solicitation Package. Please read the Plan and Disclosure Statement carefully before
      completing this Ballot.

 2.   The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you if it is accepted by the
      Holders of at least two-thirds in amount and more than one-half in number of Claims in at least one Class of
      creditors that votes on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided by
      section 1129(a) of the Bankruptcy Code. Please review the Disclosure Statement for more information.

 3.   To ensure that your Ballot is counted, you must complete and submit this hard copy Ballot or submit a ballot
      using the online balloting portal, each as described herein. Ballots will not be accepted by facsimile or any
      other electronic means (other than the online balloting portal).

 4.   Use of Hard Copy Ballot. To ensure that your hard copy Ballot is counted, you must: (a) complete your Ballot
      in accordance with these instructions; (b) clearly indicate your decision either to accept or reject the Plan in the
      boxes provided in Item 2 of the Ballot; and (c) clearly sign and return your original Ballot in the enclosed pre-
      addressed envelope or via first class mail, overnight courier, or hand delivery to Payless Ballot Processing, c/o
      Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165 in accordance
      with paragraph 6 below.

 5.   Use of Online Balloting Portal. To ensure that your electronic Ballot is counted, please follow the instructions
      of the Debtors’ case administration website at https://cases.primeclerk.com/pss click “Submit E-Ballot” link).
      You will need to enter your unique E-Ballot identification number indicated above. The online balloting portal
      is the sole manner in which Ballots will be accepted via electronic or online transmission. Ballots will not be
      accepted by facsimile or electronic means (other than the online balloting portal).

 6.   Whether you elect to use the hard copy Ballot or the online balloting portal, your Ballot must be returned to the
      Solicitation Agent so as to be actually received by the Solicitation Agent on or before the Voting Deadline. The
      Voting Deadline is October 17, 2019 at 4:00 p.m. prevailing Central Time.

 7.   If a Ballot is received after the Voting Deadline and if the Voting Deadline is not extended, it may be counted
      only in the sole and absolute discretion of the Debtors. Additionally, the following Ballots will not be counted:
           (a) any Ballot that partially rejects and partially accepts the Plan;
           (b) any Ballot sent to the Debtors, the Debtors’ agents (other than the Solicitation Agent), any indenture
                trustee, the Debtors’ financial or legal advisors, or any party other than the Solicitation Agent;
           (c) any Ballot sent by facsimile or any electronic means other than via the online balloting portal;
           (d) any Ballot that is illegible or contains insufficient information to permit the identification of the Holder
                of the Claim;
           (e) any Ballot cast by an Entity that does not hold a Claim in the Class indicated in Item 1 of the Ballot;
           (f) any Ballot submitted by a Holder not entitled to vote pursuant to the Plan;
           (g) any unsigned Ballot;
           (h) any non-original Ballot (excluding those Ballots submitted via the online balloting portal); and/or
           (i) any Ballot not marked to accept or reject the Plan or any Ballot marked both to accept and reject the
                Plan.

 8.   The method of delivery of a Ballot to the Solicitation Agent is at the election and risk of each Holder of a Claim.
      Except as otherwise provided herein, such delivery will be deemed made only when the Solicitation Agent
      actually receives the originally executed Ballot. In all cases, Holders should allow sufficient time to assure
      timely delivery.
Case 19-40883          Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                         Main Document
                                                  Pg 33 of 86


 9.   If multiple Ballots are received from the same Holder of a Claim with respect to the same Claim prior to the
      Voting Deadline, the latest, timely received, and properly completed Ballot will supersede and revoke any earlier
      received Ballots.

 10. For a given Claim, you must vote the entire amount of that Claim either to accept or reject the Plan and may not
     split your vote, and any Ballot that partially rejects and partially accepts the Plan with respect to a particular Claim
     will not be counted.

 11. This Ballot does not constitute, and shall not be deemed to be: (a) a Proof of Claim or (b) an assertion or admission
     of a Claim.

 12. Please be sure to sign and date your Ballot.

 13. If you hold Claims in more than one Class under the Plan, you may receive more than one Ballot coded for each
     different Class. Each Ballot votes only those Claims indicated on that Ballot, so please complete and return each
     Ballot that you received.

                                          Please return your Ballot promptly.
         If you have any questions regarding this Ballot, the solicitation and voting process, or these Ballot
      Instructions, please call the restructuring hotline at 844-339-4268 or email pssballots@primeclerk.com.

 If the Solicitation Agent does not actually receive this Ballot on or before the Voting Deadline, which is October
 17, 2019 at 4:00 p.m. prevailing Central Time, (and if the Voting Deadline is not extended,) your vote
 transmitted hereby may be counted only in the sole and absolute discretion of the Debtors.




                                                              7
Case 19-40883   Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22   Main Document
                                     Pg 34 of 86


                                   Class 4 Ballot
Case 19-40883          Doc 1595          Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                   Pg 35 of 86


                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MISSOURI
                                             EASTERN DIVISION

  In re:                                                      )   Chapter 11
                                                              )
  Payless Holdings LLC, et al.,                               )   Case No. 19-40883-659
                                                              )
                              Debtors.                        )   Jointly Administered
                                                              )

       BALLOT FOR VOTING TO ACCEPT OR REJECT SECOND AMENDED JOINT PLAN OF
    REORGANIZATION OF PAYLESS HOLDINGS LLC AND ITS DEBTOR AFFILIATES PURSUANT
                      TO CHAPTER 11 OF THE BANKRUPTCY CODE


                                  BALLOT FOR HOLDERS OF CLASS 4 CLAIMS


                                  Please read and follow the enclosed instructions
                           for completing Ballots carefully before completing this Ballot.

                    In order for your vote to be counted, this Ballot must be completed, executed,
               and returned so as to be actually received by the Solicitation Agent by October 17, 2019
           at 4:00 p.m. prevailing Central Time (the “Voting Deadline”) in accordance with the following:


 The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting votes with respect
 to the Second Amended Joint Plan of Reorganization of Payless Holdings LLC and its Debtor Affiliates Pursuant to
 Chapter 11 of the Bankruptcy Code (as may be amended, supplemented, or modified, the “Plan”) as set forth in the
 Disclosure Statement for Second Amended Joint Plan of Reorganization of Payless Holdings LLC and its Debtor
 Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”). The Bankruptcy Court for
 the Eastern District of Missouri (the “Bankruptcy Court”) has approved the Disclosure Statement as containing
 adequate information pursuant to section 1125 of the Bankruptcy Code, by entry of an order on September 18, 2019
 (the “Disclosure Statement Order”). Bankruptcy Court approval of the Disclosure Statement does not indicate
 approval of the Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have the
 meaning ascribed to them in the Plan.

 You are receiving this ballot (the “Ballot”) because you are a Holder of a Class 4 Claim as of as of the Record Date.
 Accordingly, you have a right to vote to accept or reject the Plan. You can cast your vote through this Ballot.
 An overview of the Plan and your rights are described in the Disclosure Statement, which is included in the package
 you are receiving with this Ballot (including the Plan, Disclosure Statement Order, and certain other materials,
 the “Solicitation Package”). If you received Solicitation Package materials in electronic format and desire paper
 copies, or if you need to obtain additional Solicitation Packages, you may obtain them from (a) Prime Clerk LLC
 (the “Solicitation Agent”) at no charge by: (a) visiting the Debtors’ restructuring website at
 https://cases.primeclerk.com/pss; (b) writing to Payless Ballot Processing, c/o Prime Clerk LLC, One Grand Central
 Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; and/or (c) calling the Debtors’ restructuring hotline at
 844-339-4268. The Plan and Disclosure Statement are also available free-of-charge on the Debtors’ restructuring
 website at https://cases.primeclerk.com/pss or for a fee via PACER at http://www.moeb.uscourts.gov.

 This Ballot may not be used for any purpose other than for casting votes to accept or reject the Plan and making certain
 certifications with respect to the Plan. If you believe you have received this Ballot in error, or if you believe that you
 have received the wrong Ballot, please contact the Solicitation Agent immediately at the contact information set forth
 above.
Case 19-40883         Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                 Pg 36 of 86


 You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
 concerning the Plan and the Plan’s classification and treatment of your Claim. Your Claim has been placed in Class
 4 under the Plan. This Ballot also casts your vote under Class 5A and 5B for your Tranche A-2 Term Loan Deficiency
 Claim. If you hold Claims in any additional Class, you will receive a ballot for such Class in which you are entitled
 to vote.

 Item 1. Amount of Claim.

 The undersigned hereby certifies that as of the Record Date, the undersigned was the Holder of the Class 4 Claim in
 the following aggregate amount (insert amount in box below):



                Class: _______________________________________________________________

                Debtor:______________________________________________________________

                Voting Amount: $______________________________________________________


 Item 2. Vote on Plan.

 The Holder of the Class 4 Claim and Classes 5A and 5B for your Tranche A-2 Term Loan Deficiency Claim against
 the Debtors set forth in Item 1 votes to (please check one):


         ACCEPT (vote FOR) the Plan                               REJECT (vote AGAINST) the Plan


 Item 3. Cash Election.

 Pursuant to and subject to the provisions of the Plan, a Holder of a Class 4 Claim that is allowed may elect to receive
 Cash in the amount of 10% of the principal amount of the Tranche A-1 Term Loan Claim. By checking the box below,
 such Holder elects to exercise the Cash Election and to receive the treatment set forth in Article III.B.4 of the Plan.


         ELECTS to exercise the Cash Election.


 Item 4. Important Information Regarding the Third-Party Release.

 Article IX.F of the Plan contains the following Third-Party Release:

 Except as otherwise specifically provided in the Plan, for good and valuable consideration, including the service
 of the Released Parties in facilitating the expeditious reorganization of the Debtors and the implementation of
 the restructuring contemplated by the Plan, effective as of the Effective Date, the Releasing Parties (regardless
 of whether a Releasing Party is a Released Party) shall be deemed to forever release, waive, and discharge the
 Released Parties of any and all claims, obligations, rights, suits, damages, Causes of Action, remedies, and
 liabilities whatsoever, including any derivative claims asserted on behalf of a Debtor, whether known or
 unknown, foreseen or unforeseen, liquidated or unliquidated, contingent or fixed, existing or hereafter arising,
 in law, at equity, or otherwise, whether for tort, contract, violations of federal or state securities laws or
 otherwise, including, without limitation, those that any of the Debtors, the Reorganized Debtors, the Estates,
 or their Affiliates would have been legally entitled to assert in their own right (whether individually or
 collectively) or on behalf of the Holder of any Claim or Equity Interest, based on or relating to, or in any
 manner arising from, in whole or in part, the Debtors, the Estates, the conduct of the Debtors’ businesses, the


                                                           2
Case 19-40883        Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                    Main Document
                                               Pg 37 of 86


 Chapter 11 Cases, the Canadian Proceedings, the purchase, sale, or rescission or the purchase or sale of any
 security of the Debtors or the Reorganized Debtors, the subject matter of, or the transactions or events giving
 rise to, any Claim or Equity Interest that is treated in the Plan, the business or contractual arrangements
 between any of the Debtors and any Released Party, the restructuring of Claims and Equity Interests prior to
 or in the Chapter 11 Cases, the negotiation, formulation, or preparation of the Plan, the Disclosure Statement,
 or related agreements, instruments, or other documents, or upon any other act or omission, transaction, or
 occurrence relating to the foregoing taking place on or before the Effective Date of the Plan.

 Notwithstanding anything contained herein to the contrary, the foregoing release does not release any post-
 Effective Date obligations of any party under the Plan or any document, instrument, or agreement executed to
 implement the Plan.

 For the avoidance of doubt, and notwithstanding anything to the contrary herein, the Third-Party Release
 includes a release of the Released Parties of any claim or Cause of Action. The consideration provided by the
 Released Parties are in settlement of any and all potential claims, Causes of Action, or liabilities against any of
 the Released Parties arising out of or relating to any act or omission, transaction, or occurrence relating to the
 Debtors or the Estates taking place on or before the Effective Date of the Plan.

 The parties acknowledge that the compromise and release of direct and estate causes of action against the
 Released Parties under the Plan results in the distributions available to unsecured creditors.

 Any claims or causes of action to avoid a transfer of property or an obligation incurred by the Debtors arising
 under chapter 5 of the Bankruptcy Code, including sections 544, 545, 547, 548, 549, 551, and 553(b) of the
 Bankruptcy Code, shall be retained by the Reorganized Debtors except to the extent expressly released under
 the Plan.

 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
 Rule 9019, of the Third-Party Release, which includes by reference each of the related provisions and
 definitions contained herein, and further, shall constitute the Bankruptcy Court’s finding that the Third-Party
 Release is: (1) in exchange for the good and valuable consideration provided by the Released Parties; (2) a
 good faith settlement and compromise of the claims released by the Releasing Parties; (3) in the best interests
 of the Debtors and all Holders of Claims and Equity Interests; (4) fair, equitable and reasonable; (5) given and
 made after notice and opportunity for hearing; and (6) a bar to any of the Releasing Parties asserting any Claim
 released by the Third-Party Release against any of the Released Parties.

                                        *        *       *        *        *

 UNDER THE PLAN, “RELEASING PARTY” MEANS, COLLECTIVELY, (A) THE DEBTORS, (B) THE
 LENDER PLAN SUPPORT PARTIES, (C) THE DIP LENDERS, (D) THE DIP FACILITY AGENT, (E) THE
 PREPETITION TERM LOAN LENDERS, (F) THE PREPETITION TERM LOAN AGENT, (G) THE
 PREPETITION ABL CREDIT FACILITY LENDERS AND WELLS FARGO, (H) ALL HOLDERS OF CLAIMS
 AND EQUITY INTERESTS THAT ARE DEEMED UNIMPAIRED AND PRESUMED TO ACCEPT THE PLAN,
 (I) ALL HOLDERS OF CLAIMS WHO EITHER (1) VOTE TO ACCEPT THE PLAN OR (2) RECEIVE A BALLOT
 PROVIDING THEM THE RIGHT TO OPT OUT OF ANY APPLICABLE RELEASES BUT ABSTAIN FROM
 VOTING ON THE PLAN OR OTHERWISE DO NOT ELECT PURSUANT TO SUCH BALLOT TO OPT OUT
 OF THE THIRD-PARTY RELEASE, (J) ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS WHO ARE
 NOT ENTITLED TO VOTE ON THE PLAN BUT RECEIVE A NOTICE ADVISING THEM OF THEIR ABILITY
 TO OPT OUT OF THE THIRD-PARTY RELEASE BUT WHO DO NOT ELECT TO OPT OUT OF THE THIRD-
 PARTY RELEASE, (K) ALL OTHER HOLDERS OF CLAIMS AND EQUITY INTERESTS TO THE MAXIMUM
 EXTENT PERMITTED BY LAW, AND (L) WITH RESPECT TO THE DEBTORS, THE REORGANIZED
 DEBTORS, AND EACH OF THE ENTITIES IN CLAUSES (A) THROUGH (K), EACH SUCH ENTITY’S
 CURRENT AND FORMER AFFILIATES, AND EACH SUCH ENTITY’S AND THEIR CURRENT AND
 FORMER AFFILIATES’ CURRENT AND FORMER DIRECTORS, MANAGERS, OFFICERS, PRINCIPALS,
 MEMBERS, EMPLOYEES, EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH INTERESTS ARE
 HELD DIRECTLY OR INDIRECTLY), PREDECESSORS, SUCCESSORS, ASSIGNS, SUBSIDIARIES,
 AGENTS, ADVISORY BOARD MEMBERS, FINANCIAL ADVISORS, PARTNERS, ATTORNEYS,

                                                         3
Case 19-40883           Doc 1595       Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                 Pg 38 of 86


 ACCOUNTANTS, INVESTMENT BANKERS, CONSULTANTS, REPRESENTATIVES, AND OTHER
 PROFESSIONALS.

 AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE RELEASES
 CONTAINED IN ARTICLE IX.F OF THE PLAN, AS SET FORTH ABOVE.

 Item 5. Certifications.

 By signing this Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:
     (e) that, as of the Record Date, the undersigned is either: (i) the Holder of the Class 4 Claim being voted on this
         Ballot; or (ii) an authorized signatory for an Entity that is a Holder of the Class 4 Claim being voted on this
         Ballot;

     (f) that the undersigned (or in the case of an authorized signatory, the Holder) has received a copy of the
         Disclosure Statement and the Solicitation Package and acknowledges that the solicitation is being made
         pursuant to the terms and conditions set forth therein;

     (g) that the undersigned has cast the same vote with respect to all its Claims in a single Class; and

     (h) that no other Ballots with respect to the Claims identified in Item 1 have been cast or, if any other Ballots
         have been cast with respect to such Claims, then any such earlier received Ballots are hereby revoked.
  Name of Holder:
                                                     (Print or Type)
  Signature:
  Name of Signatory:
                                                               (If other than Holder)
  Title:
  Address:




  Telephone
  Number:
  Email:
  Date Completed:



                Please complete, sign, and date this Ballot and return it (with an original signature)
           promptly in the envelope provided or via first class mail, overnight courier, or hand-delivery to:

                                              Payless Ballot Processing
                                               c/o Prime Clerk LLC
                                              One Grand Central Place
                                                60 East 42nd Street
                                                     Suite 1440
                                               New York, NY 10165




                                                           4
Case 19-40883        Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                    Main Document
                                               Pg 39 of 86


 Alternatively, to submit your Ballot via the Solicitation Agent’s online balloting portal, visit
 https://cases.primeclerk.com/pss. Click on the “Submit E-Ballot” section of the website and follow the
 instructions to submit your Ballot.

 IMPORTANT NOTE: You will need the following information to retrieve and submit your customized
 electronic Ballot:

 Unique E-Ballot ID#:__________________________________________________

 The Solicitation Agent’s online balloting portal is the sole manner in which Ballots will be accepted via
 electronic or online transmission. Ballots submitted by facsimile, email, or other means of electronic
 transmission will not be counted.

 Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of your electronic Ballot.
 Please complete and submit an electronic Ballot for each E-Ballot ID# you receive, as applicable. Creditors who
 cast a Ballot using the Solicitation Agent’s online balloting portal should NOT also submit a paper Ballot.


 If the Solicitation Agent does not actually receive this Ballot on or before October 17, 2019 at 4:00 p.m.
 prevailing Central Time (and if the Voting Deadline is not extended), your vote transmitted by this Ballot may
 be counted toward Confirmation of the Plan only in the sole and absolute discretion of the Debtors.




                                                         5
Case 19-40883         Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                       Main Document
                                                 Pg 40 of 86


                              INSTRUCTIONS FOR COMPLETING THIS BALLOT

 14. The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to the
     Disclosure Statement. Capitalized terms used in the Ballot or in these instructions (the “Ballot Instructions”) but
     not otherwise defined therein or herein shall have the meaning ascribed to them in the Plan, a copy of which was
     included in the Solicitation Package. Please read the Plan and Disclosure Statement carefully before
     completing this Ballot.

 15. The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you if it is accepted by the
     Holders of at least two-thirds in amount and more than one-half in number of Claims in at least one Class of
     creditors that votes on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided by
     section 1129(a) of the Bankruptcy Code. Please review the Disclosure Statement for more information.

 16. To ensure that your Ballot is counted, you must complete and submit this hard copy Ballot or submit a ballot
     using the online balloting portal, each as described herein. Ballots will not be accepted by facsimile or any
     other electronic means (other than the online balloting portal).

 17. Use of Hard Copy Ballot. To ensure that your hard copy Ballot is counted, you must: (a) complete your Ballot
     in accordance with these instructions; (b) clearly indicate your decision either to accept or reject the Plan in the
     boxes provided in Item 2 of the Ballot; and (c) clearly sign and return your original Ballot in the enclosed pre-
     addressed envelope or via first class mail, overnight courier, or hand delivery to Payless Ballot Processing, c/o
     Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165 in accordance
     with paragraph 6 below.

 18. Use of Online Balloting Portal. To ensure that your electronic Ballot is counted, please follow the instructions
     of the Debtors’ case administration website at https://cases.primeclerk.com/pss click “Submit E-Ballot” link).
     You will need to enter your unique E-Ballot identification number indicated above. The online balloting portal
     is the sole manner in which Ballots will be accepted via electronic or online transmission. Ballots will not be
     accepted by facsimile or electronic means (other than the online balloting portal).

 19. Whether you elect to use the hard copy Ballot or the online balloting portal, your Ballot must be returned to the
     Solicitation Agent so as to be actually received by the Solicitation Agent on or before the Voting Deadline. The
     Voting Deadline is October 17, 2019 at 4:00 p.m. prevailing Central Time.

 20. If a Ballot is received after the Voting Deadline and if the Voting Deadline is not extended, it may be counted
     only in the sole and absolute discretion of the Debtors. Additionally, the following Ballots will not be counted:
          (j) any Ballot that partially rejects and partially accepts the Plan;
          (k) any Ballot sent to the Debtors, the Debtors’ agents (other than the Solicitation Agent), any indenture
               trustee, the Debtors’ financial or legal advisors, or any party other than the Solicitation Agent;
          (l) any Ballot sent by facsimile or any electronic means other than via the online balloting portal;
          (m) any Ballot that is illegible or contains insufficient information to permit the identification of the Holder
               of the Claim;
          (n) any Ballot cast by an Entity that does not hold a Claim in the Class indicated in Item 1 of the Ballot;
          (o) any Ballot submitted by a Holder not entitled to vote pursuant to the Plan;
          (p) any unsigned Ballot;
          (q) any non-original Ballot (excluding those Ballots submitted via the online balloting portal); and/or
          (r) any Ballot not marked to accept or reject the Plan or any Ballot marked both to accept and reject the
               Plan.

 21. The method of delivery of a Ballot to the Solicitation Agent is at the election and risk of each Holder of a Claim.
     Except as otherwise provided herein, such delivery will be deemed made only when the Solicitation Agent
     actually receives the originally executed Ballot. In all cases, Holders should allow sufficient time to assure
     timely delivery.
Case 19-40883          Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                         Main Document
                                                  Pg 41 of 86


 22. If multiple Ballots are received from the same Holder of a Claim with respect to the same Claim prior to the
     Voting Deadline, the latest, timely received, and properly completed Ballot will supersede and revoke any earlier
     received Ballots.

 23. For a given Claim, you must vote the entire amount of that Claim either to accept or reject the Plan and may not
     split your vote, and any Ballot that partially rejects and partially accepts the Plan with respect to a particular Claim
     will not be counted.

 24. This Ballot does not constitute, and shall not be deemed to be: (a) a Proof of Claim or (b) an assertion or admission
     of a Claim.

 25. Please be sure to sign and date your Ballot.

 26. If you hold Claims in more than one Class under the Plan, you may receive more than one Ballot coded for each
     different Class. Each Ballot votes only those Claims indicated on that Ballot, so please complete and return each
     Ballot that you received.

                                          Please return your Ballot promptly.
       If you have any questions regarding this Ballot, the solicitation and voting process, or these Ballot
    Instructions, please call the restructuring hotline at 844-339-4268 or email pssballots@primeclerk.com.

 If the Solicitation Agent does not actually receive this Ballot on or before the Voting Deadline, which is October
 17, 2019 at 4:00 p.m. prevailing Central Time, (and if the Voting Deadline is not extended,) your vote
 transmitted hereby may be counted only in the sole and absolute discretion of the Debtors.




                                                              7
Case 19-40883   Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22   Main Document
                                     Pg 42 of 86


                              Classes 5A and 5B Ballot
Case 19-40883          Doc 1595          Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                   Pg 43 of 86


                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MISSOURI
                                             EASTERN DIVISION

  In re:                                                      )   Chapter 11
                                                              )
  Payless Holdings LLC, et al.,                               )   Case No. 19-40883-659
                                                              )
                              Debtors.                        )   Jointly Administered
                                                              )

       BALLOT FOR VOTING TO ACCEPT OR REJECT SECOND AMENDED JOINT PLAN OF
    REORGANIZATION OF PAYLESS HOLDINGS LLC AND ITS DEBTOR AFFILIATES PURSUANT
                      TO CHAPTER 11 OF THE BANKRUPTCY CODE



                              BALLOT FOR HOLDERS OF CLASS 5A/5B CLAIMS


                                  Please read and follow the enclosed instructions
                           for completing Ballots carefully before completing this Ballot.

                    In order for your vote to be counted, this Ballot must be completed, executed,
               and returned so as to be actually received by the Solicitation Agent by October 17, 2019
           at 4:00 p.m. prevailing Central Time (the “Voting Deadline”) in accordance with the following:


 The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting votes with respect
 to the Second Amended Joint Plan of Reorganization of Payless Holdings LLC and its Debtor Affiliates Pursuant to
 Chapter 11 of the Bankruptcy Code (as may be amended, supplemented, or modified, the “Plan”) as set forth in the
 Disclosure Statement for Second Amended Joint Plan of Reorganization of Payless Holdings LLC and its Debtor
 Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”). The Bankruptcy Court for
 the Eastern District of Missouri (the “Bankruptcy Court”) has approved the Disclosure Statement as containing
 adequate information pursuant to section 1125 of the Bankruptcy Code, by entry of an order on September 18, 2019
 (the “Disclosure Statement Order”). Bankruptcy Court approval of the Disclosure Statement does not indicate
 approval of the Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall have the
 meaning ascribed to them in the Plan.

 You are receiving this ballot (the “Ballot”) because you are a Holder of a Claim in the Class indicated in Item 1 below
 as of the Record Date. Accordingly, you have a right to vote to accept or reject the Plan. You can cast your vote
 through this Ballot.

 An overview of the Plan and your rights are described in the Disclosure Statement, which is included in the package
 you are receiving with this Ballot (including the Plan, Disclosure Statement Order, and certain other materials,
 the “Solicitation Package”). If you received Solicitation Package materials in electronic format and desire paper
 copies, or if you need to obtain additional Solicitation Packages, you may obtain them from (a) Prime Clerk LLC
 (the “Solicitation Agent”) at no charge by: (a) visiting the Debtors’ restructuring website at
 https://cases.primeclerk.com/pss; (b) writing to Payless Ballot Processing, c/o Prime Clerk LLC, One Grand Central
 Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; and/or (c) calling the Debtors’ restructuring hotline at
 844-339-4268. The Plan and Disclosure Statement are also available free-of-charge on the Debtors’ restructuring
 website at https://cases.primeclerk.com/pss or for a fee via PACER at http://www.moeb.uscourts.gov.

 This Ballot may not be used for any purpose other than for casting votes to accept or reject the Plan and making certain
 certifications with respect to the Plan. If you believe you have received this Ballot in error, or if you believe that you
Case 19-40883         Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                Pg 44 of 86


 have received the wrong Ballot, please contact the Solicitation Agent immediately at the contact information set forth
 above.

 You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
 concerning the Plan and the Plan’s classification and treatment of your Claim. Your Claim has been placed in the
 Class of Claims under the Plan indicated in Item 1 below. If you hold Claims in more than one Class, you will receive
 a ballot for each Class in which you are entitled to vote.

 Item 1. Amount of Claim.

 The undersigned hereby certifies that as of the Record Date, the undersigned was the Holder of Claims in the Class
 indicated below in the following aggregate amount (insert amount in box below):


                Class: _______________________________________________________________

                Debtor:______________________________________________________________

                Voting Amount: $______________________________________________________



 Item 2. Vote on Plan.

 The Holder of the Claim against the Debtors set forth in Item 1 votes to (please check one):


         ACCEPT (vote FOR) the Plan                               REJECT (vote AGAINST) the Plan



 Item 3. Important Information Regarding the Third-Party Release.

 Article IX.F of the Plan contains the following Third-Party Release:

 Except as otherwise specifically provided in the Plan, for good and valuable consideration, including the service
 of the Released Parties in facilitating the expeditious reorganization of the Debtors and the implementation of
 the restructuring contemplated by the Plan, effective as of the Effective Date, the Releasing Parties (regardless
 of whether a Releasing Party is a Released Party) shall be deemed to forever release, waive, and discharge the
 Released Parties of any and all claims, obligations, rights, suits, damages, Causes of Action, remedies, and
 liabilities whatsoever, including any derivative claims asserted on behalf of a Debtor, whether known or
 unknown, foreseen or unforeseen, liquidated or unliquidated, contingent or fixed, existing or hereafter arising,
 in law, at equity, or otherwise, whether for tort, contract, violations of federal or state securities laws or
 otherwise, including, without limitation, those that any of the Debtors, the Reorganized Debtors, the Estates,
 or their Affiliates would have been legally entitled to assert in their own right (whether individually or
 collectively) or on behalf of the Holder of any Claim or Equity Interest, based on or relating to, or in any
 manner arising from, in whole or in part, the Debtors, the Estates, the conduct of the Debtors’ businesses, the
 Chapter 11 Cases, the Canadian Proceedings, the purchase, sale, or rescission or the purchase or sale of any
 security of the Debtors or the Reorganized Debtors, the subject matter of, or the transactions or events giving
 rise to, any Claim or Equity Interest that is treated in the Plan, the business or contractual arrangements
 between any of the Debtors and any Released Party, the restructuring of Claims and Equity Interests prior to
 or in the Chapter 11 Cases, the negotiation, formulation, or preparation of the Plan, the Disclosure Statement,
 or related agreements, instruments, or other documents, or upon any other act or omission, transaction, or
 occurrence relating to the foregoing taking place on or before the Effective Date of the Plan.



                                                           2
Case 19-40883        Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                    Main Document
                                               Pg 45 of 86


 Notwithstanding anything contained herein to the contrary, the foregoing release does not release any post-
 Effective Date obligations of any party under the Plan or any document, instrument, or agreement executed to
 implement the Plan.

 For the avoidance of doubt, and notwithstanding anything to the contrary herein, the Third-Party Release
 includes a release of the Released Parties of any claim or Cause of Action. The consideration provided by the
 Released Parties are in settlement of any and all potential claims, Causes of Action, or liabilities against any of
 the Released Parties arising out of or relating to any act or omission, transaction, or occurrence relating to the
 Debtors or the Estates taking place on or before the Effective Date of the Plan.

 The parties acknowledge that the compromise and release of direct and estate causes of action against the
 Released Parties under the Plan results in the distributions available to unsecured creditors.

 Any claims or causes of action to avoid a transfer of property or an obligation incurred by the Debtors arising
 under chapter 5 of the Bankruptcy Code, including sections 544, 545, 547, 548, 549, 551, and 553(b) of the
 Bankruptcy Code, shall be retained by the Reorganized Debtors except to the extent expressly released under
 the Plan.

 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
 Rule 9019, of the Third-Party Release, which includes by reference each of the related provisions and
 definitions contained herein, and further, shall constitute the Bankruptcy Court’s finding that the Third-Party
 Release is: (1) in exchange for the good and valuable consideration provided by the Released Parties; (2) a
 good faith settlement and compromise of the claims released by the Releasing Parties; (3) in the best interests
 of the Debtors and all Holders of Claims and Equity Interests; (4) fair, equitable and reasonable; (5) given and
 made after notice and opportunity for hearing; and (6) a bar to any of the Releasing Parties asserting any Claim
 released by the Third-Party Release against any of the Released Parties.

                                        *        *       *        *        *

 UNDER THE PLAN, “RELEASING PARTY” MEANS, COLLECTIVELY, (A) THE DEBTORS, (B) THE
 LENDER PLAN SUPPORT PARTIES, (C) THE DIP LENDERS, (D) THE DIP FACILITY AGENT, (E) THE
 PREPETITION TERM LOAN LENDERS, (F) THE PREPETITION TERM LOAN AGENT, (G) THE
 PREPETITION ABL CREDIT FACILITY LENDERS AND WELLS FARGO, (H) ALL HOLDERS OF CLAIMS
 AND EQUITY INTERESTS THAT ARE DEEMED UNIMPAIRED AND PRESUMED TO ACCEPT THE PLAN,
 (I) ALL HOLDERS OF CLAIMS WHO EITHER (1) VOTE TO ACCEPT THE PLAN OR (2) RECEIVE A BALLOT
 PROVIDING THEM THE RIGHT TO OPT OUT OF ANY APPLICABLE RELEASES BUT ABSTAIN FROM
 VOTING ON THE PLAN OR OTHERWISE DO NOT ELECT PURSUANT TO SUCH BALLOT TO OPT OUT
 OF THE THIRD-PARTY RELEASE, (J) ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS WHO ARE
 NOT ENTITLED TO VOTE ON THE PLAN BUT RECEIVE A NOTICE ADVISING THEM OF THEIR ABILITY
 TO OPT OUT OF THE THIRD-PARTY RELEASE BUT WHO DO NOT ELECT TO OPT OUT OF THE THIRD-
 PARTY RELEASE, (K) ALL OTHER HOLDERS OF CLAIMS AND EQUITY INTERESTS TO THE MAXIMUM
 EXTENT PERMITTED BY LAW, AND (L) WITH RESPECT TO THE DEBTORS, THE REORGANIZED
 DEBTORS, AND EACH OF THE ENTITIES IN CLAUSES (A) THROUGH (K), EACH SUCH ENTITY’S
 CURRENT AND FORMER AFFILIATES, AND EACH SUCH ENTITY’S AND THEIR CURRENT AND
 FORMER AFFILIATES’ CURRENT AND FORMER DIRECTORS, MANAGERS, OFFICERS, PRINCIPALS,
 MEMBERS, EMPLOYEES, EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH INTERESTS ARE
 HELD DIRECTLY OR INDIRECTLY), PREDECESSORS, SUCCESSORS, ASSIGNS, SUBSIDIARIES,
 AGENTS, ADVISORY BOARD MEMBERS, FINANCIAL ADVISORS, PARTNERS, ATTORNEYS,
 ACCOUNTANTS, INVESTMENT BANKERS, CONSULTANTS, REPRESENTATIVES, AND OTHER
 PROFESSIONALS.

 AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE RELEASES
 CONTAINED IN ARTICLE IX.F OF THE PLAN, AS SET FORTH ABOVE. YOU MAY CHECK THE BOX
 BELOW TO ELECT NOT TO GRANT THE RELEASE CONTAINED IN ARTICLE IX.F OF THE PLAN ONLY
 IF YOU (A) SUBMIT THE BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN OR
 (B) VOTE TO REJECT THE PLAN. REGARDLESS OF WHETHER THE BANKRUPTCY COURT

                                                         3
Case 19-40883           Doc 1595       Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                 Pg 46 of 86


 DETERMINES THAT YOU HAVE THE RIGHT TO OPT OUT OF THE RELEASES, IF YOU (A) VOTE TO
 ACCEPT THE PLAN, (B) FAIL TO SUBMIT A BALLOT BY THE VOTING DEADLINE, OR (C) SUBMIT THE
 BALLOT AND ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN BUT FAIL TO CHECK THE
 BOX BELOW, YOU WILL BE DEEMED TO CONSENT TO THE RELEASES SET FORTH IN ARTICLE IX.F
 OF THE PLAN.

 The Holder of the Claim set forth in Item 1 elects to:

            Opt Out of the Third-Party Release.

 Item 4. Certifications.

 By signing this Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:

     (i) that, as of the Record Date, the undersigned is either: (i) the Holder of the Claims being voted on this Ballot;
         or (ii) an authorized signatory for an Entity that is a Holder of the Claims being voted on this Ballot;

     (j) that the undersigned (or in the case of an authorized signatory, the Holder) has received a copy of the
         Disclosure Statement and the Solicitation Package and acknowledges that the solicitation is being made
         pursuant to the terms and conditions set forth therein;

     (k) that the undersigned has cast the same vote with respect to all its Claims in a single Class; and

     (l) that no other Ballots with respect to the Claims identified in Item 1 have been cast or, if any other Ballots
         have been cast with respect to such Claims, then any such earlier received Ballots are hereby revoked.

  Name of Holder:
                                                     (Print or Type)
  Signature:
  Name of Signatory:
                                                                (If other than Holder)
  Title:
  Address:




  Telephone
  Number:
  Email:
  Date Completed:



                Please complete, sign, and date this Ballot and return it (with an original signature)
           promptly in the envelope provided or via first class mail, overnight courier, or hand-delivery to:

                                              Payless Ballot Processing
                                               c/o Prime Clerk LLC
                                              One Grand Central Place
                                                60 East 42nd Street
                                                     Suite 1440


                                                            4
Case 19-40883        Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                    Main Document
                                               Pg 47 of 86


                                              New York, NY 10165

 Alternatively, to submit your Ballot via the Solicitation Agent’s online balloting portal, visit
 https://cases.primeclerk.com/pss. Click on the “Submit E-Ballot” section of the website and follow the
 instructions to submit your Ballot.

 IMPORTANT NOTE: You will need the following information to retrieve and submit your customized
 electronic Ballot:

 Unique E-Ballot ID#:__________________________________________________

 The Solicitation Agent’s online balloting portal is the sole manner in which Ballots will be accepted via
 electronic or online transmission. Ballots submitted by facsimile, email, or other means of electronic
 transmission will not be counted.

 Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of your electronic Ballot.
 Please complete and submit an electronic Ballot for each E-Ballot ID# you receive, as applicable. Creditors who
 cast a Ballot using the Solicitation Agent’s online balloting portal should NOT also submit a paper Ballot.


 If the Solicitation Agent does not actually receive this Ballot on or before October 17, 2019 at 4:00 p.m.
 prevailing Central Time (and if the Voting Deadline is not extended), your vote transmitted by this Ballot may
 be counted toward Confirmation of the Plan only in the sole and absolute discretion of the Debtors.




                                                         5
Case 19-40883         Doc 1595            Filed 09/18/19 Entered 09/18/19 16:23:22                    Main Document
                                                    Pg 48 of 86


                             INSTRUCTIONS FOR COMPLETING THIS BALLOT

 27. The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to the
     Disclosure Statement. Capitalized terms used in the Ballot or in these instructions (the “Ballot Instructions”) but
     not otherwise defined therein or herein shall have the meaning ascribed to them in the Plan, a copy of which was
     included in the Solicitation Package. Please read the Plan and Disclosure Statement carefully before
     completing this Ballot.

 28. The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you if it is accepted by the
     Holders of at least two-thirds in amount and more than one-half in number of Claims in at least one Class of
     creditors that votes on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided by
     section 1129(a) of the Bankruptcy Code. Please review the Disclosure Statement for more information.

 29. To ensure that your Ballot is counted, you must complete and submit this hard copy Ballot or submit a ballot
     using the online balloting portal, each as described herein. Ballots will not be accepted by facsimile or any
     other electronic means (other than the online balloting portal).

 30. Use of Hard Copy Ballot. To ensure that your hard copy Ballot is counted, you must: (a) complete your Ballot
     in accordance with these instructions; (b) clearly indicate your decision either to accept or reject the Plan in the
     boxes provided in Item 2 of the Ballot; and (c) clearly sign and return your original Ballot in the enclosed pre-
     addressed envelope or via first class mail, overnight courier, or hand delivery to Payless Ballot Processing, c/o
     Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165 in accordance
     with paragraph 6 below.

 31. Use of Online Balloting Portal. To ensure that your electronic Ballot is counted, please follow the instructions
     of the Debtors’ case administration website at https://cases.primeclerk.com/pss (click “Submit E-Ballot” link).
     You will need to enter your unique E-Ballot identification number indicated above. The online balloting portal
     is the sole manner in which Ballots will be accepted via electronic or online transmission. Ballots will not be
     accepted by facsimile or electronic means (other than the online balloting portal).

 32. Whether you elect to use the hard copy Ballot or the online balloting portal, your Ballot must be returned to the
     Solicitation Agent so as to be actually received by the Solicitation Agent on or before the Voting Deadline. The
     Voting Deadline is October 17, 2019 at 4:00 p.m. prevailing Central Time.

 33. If a Ballot is received after the Voting Deadline and if the Voting Deadline is not extended, it may be counted
     only in the sole and absolute discretion of the Debtors. Additionally, the following Ballots will not be counted:

          (s) any Ballot that partially rejects and partially accepts the Plan;
          (t) any Ballot sent to the Debtors, the Debtors’ agents (other than the Solicitation Agent), any indenture
               trustee, the Debtors’ financial or legal advisors, or any party other than the Solicitation Agent;
          (u) any Ballot sent by facsimile or any electronic means other than via the online balloting portal;
          (v) any Ballot that is illegible or contains insufficient information to permit the identification of the Holder
               of the Claim;
          (w) any Ballot cast by an Entity that does not hold a Claim in the Class indicated in Item 1 of the Ballot;
          (x) any Ballot submitted by a Holder not entitled to vote pursuant to the Plan;
          (y) any unsigned Ballot;
          (z) any non-original Ballot (excluding those Ballots submitted via the online balloting portal); and/or
          (aa) any Ballot not marked to accept or reject the Plan or any Ballot marked both to accept and reject the
               Plan.

 34. The method of delivery of a Ballot to the Solicitation Agent is at the election and risk of each Holder of a Claim.
     Except as otherwise provided herein, such delivery will be deemed made only when the Solicitation Agent
     actually receives the originally executed Ballot. In all cases, Holders should allow sufficient time to assure
     timely delivery.




 Error! Unknown document property name.
Case 19-40883          Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                         Main Document
                                                  Pg 49 of 86


 35. If multiple Ballots are received from the same Holder of a Claim with respect to the same Claim prior to the
     Voting Deadline, the latest, timely received, and properly completed Ballot will supersede and revoke any earlier
     received Ballots.

 36. For a given Claim, you must vote the entire amount of that Claim either to accept or reject the Plan and may not
     split your vote, and any Ballot that partially rejects and partially accepts the Plan with respect to a particular Claim
     will not be counted.

 37. This Ballot does not constitute, and shall not be deemed to be: (a) a Proof of Claim or (b) an assertion or admission
     of a Claim.

 38. Please be sure to sign and date your Ballot.

 39. If you hold Claims in more than one Class under the Plan, you may receive more than one Ballot coded for each
     different Class. Each Ballot votes only those Claims indicated on that Ballot, so please complete and return each
     Ballot that you received.

                                          Please return your Ballot promptly.
       If you have any questions regarding this Ballot, the solicitation and voting process, or these Ballot
    Instructions, please call the restructuring hotline at 844-339-4268 or email pssballots@primeclerk.com.


 If the Solicitation Agent does not actually receive this Ballot on or before the Voting Deadline, which is October
 17, 2019 at 4:00 p.m. prevailing Central Time, (and if the Voting Deadline is not extended,) your vote
 transmitted hereby may be counted only in the sole and absolute discretion of the Debtors.




                                                              7
Case 19-40883   Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22   Main Document
                                     Pg 50 of 86


                                     Exhibit 3

                            Confirmation Hearing Notice
Case 19-40883         Doc 1595          Filed 09/18/19 Entered 09/18/19 16:23:22                     Main Document
                                                  Pg 51 of 86


                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF MISSOURI
                                            EASTERN DIVISION

  In re:                                                    )    Chapter 11
                                                            )
  Payless Holdings LLC, et al.,                             )    Case No. 19-40883-659
                                                            )
                             Debtors.                       )    Jointly Administered
                                                            )

                       NOTICE OF THE HEARING TO CONSIDER
  CONFIRMATION OF THE SECOND AMENDED JOINT PLAN OF REORGANIZATION OF PAYLESS
      HOLDINGS LLC AND ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE
                               BANKRUPTCY CODE
 TO:       ALL HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS AND PARTIES
           IN INTEREST IN THE ABOVE-CAPTIONED CHAPTER 11 CASES – PLEASE TAKE NOTICE:
           1.      Approval of the Disclosure Statement and Solicitation Procedures. On September 18, 2019, the
 United States Bankruptcy Court for the Eastern District of Missouri (the “Bankruptcy Court”) entered an order
 (the “Disclosure Statement Order”) in the above-captioned jointly-administered chapter 11 cases of Payless Holdings
 LLC and certain of its affiliates, as debtors and debtors in possession (collectively, the “Debtors”) pursuant to which
 the Bankruptcy Court, among other things: (a) approved the Disclosure Statement for Second Amended Joint Plan of
 Reorganization of Payless Holdings LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
 (the “Disclosure Statement”); (b) authorized the Debtors to solicit acceptances for the Second Amended Joint Plan of
 Reorganization of Payless Holdings LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as
 may be amended, supplemented, or modified, the “Plan”); (c) approved procedures for soliciting, receiving, and
 tabulating votes on the Plan and for filing objections to the Plan; and (d) established various dates and deadlines
 relating to confirmation of the Plan. Please note that capitalized terms used but not defined in this notice have the
 meaning ascribed to them in the Disclosure Statement or Plan, as applicable.

          2.       The Confirmation Hearing. October 23, 2019 at 10:00 a.m. prevailing Central Time is the date
 and time for the hearing to consider confirmation of the Debtors’ Plan (the “Confirmation Hearing”), scheduled to be
 held before the Honorable Kathy A. Surratt-States, United States Bankruptcy Judge, at the Thomas F. Eagleton U.S.
 Courthouse, 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, MO 63102. PLEASE TAKE NOTICE
 THAT THE CONFIRMATION HEARING MAY BE CONTINUED BY THE BANKRUPTCY COURT OR
 THE DEBTORS WITHOUT FURTHER NOTICE OTHER THAN BY AN ANNOUNCEMENT IN OPEN
 COURT OR A NOTICE OF ADJOURNMENT FILED WITH THE BANKRUPTCY COURT.




                                     [Remainder of Page Intentionally Left Blank]
Case 19-40883          Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                       Main Document
                                                  Pg 52 of 86


                                               VOTING ON THE PLAN

          1.       Record Date. August 30, 2019 for all Claims filed before such date, or, for any Claims filed
 after such date, the Claims Bar Date, is the record date (the “Record Date”) for determining (a) which Holders of
 Claims in Classes 3, 4, 5A, and 5B (which are the only Classes entitled to vote on the Plan, collectively, the “Voting
 Classes”) and (b) whether Claims have been properly transferred to assignees pursuant to Bankruptcy Rule 3001(e).

           2.       Voting Deadline. October 17, 2019 at 4:00 p.m. prevailing Central Time (unless otherwise
 agreed to by the Debtors, set forth in the Plan or Disclosure Statement, or ordered by the Bankruptcy Court)
 (the “Voting Deadline”) is the deadline for voting on the Plan. If you received a Ballot and intend to vote on the Plan,
 to ensure that your vote is counted, you must: (a) follow the instructions accompanying the Ballot carefully;
 (b) complete all the required information on the Ballot; (c) clearly indicate a decision either to accept or reject the
 Plan; (d) sign and date the Ballot; and (e) return the completed Ballot in the envelope provided or by first class mail,
 overnight carrier, or hand delivery, or via the Solicitation Agent’s online balloting portal so it is actually received on
 or before the Voting Deadline by Prime Clerk LLC (the “Solicitation Agent”). Any Ballot received after the Voting
 Deadline will not be counted (unless the Debtors extend the Voting Deadline) and any failure to follow the voting
 instructions accompanying the Ballot may also disqualify your vote.

          3.       Effect of Confirmation. Following Confirmation, subject to Article VIII of the Plan, the Plan will
 be consummated on the Effective Date. Among other things, on the Effective Date, certain release, injunction,
 exculpation, and discharge provisions set forth in Article IX of the Plan will become effective. It is important to read
 the provisions contained in Article IX of the Plan very carefully so that you understand how Confirmation and
 Consummation of the Plan – which effectuates such provisions – will affect you and any Claim you may hold against
 the Debtors so that you cast your vote accordingly. Specifically, the “Third-Party Release” in Article IX.F of the Plan,
 provides, among other things, the following:

          Except as otherwise specifically provided in the Plan, for good and valuable consideration,
          including the service of the Released Parties in facilitating the expeditious reorganization of
          the Debtors and the implementation of the restructuring contemplated by the Plan, effective
          as of the Effective Date, the Releasing Parties (regardless of whether a Releasing Party is a
          Released Party) shall be deemed to forever release, waive, and discharge the Released Parties
          of any and all claims, obligations, rights, suits, damages, Causes of Action, remedies, and
          liabilities whatsoever, including any derivative claims asserted on behalf of a Debtor, whether
          known or unknown, foreseen or unforeseen, liquidated or unliquidated, contingent or fixed,
          existing or hereafter arising, in law, at equity, or otherwise, whether for tort, contract,
          violations of federal or state securities laws or otherwise, including, without limitation, those
          that any of the Debtors, the Reorganized Debtors, the Estates, or their Affiliates would have
          been legally entitled to assert in their own right (whether individually or collectively) or on
          behalf of the Holder of any Claim or Equity Interest, based on or relating to, or in any manner
          arising from, in whole or in part, the Debtors, the Estates, the conduct of the Debtors’
          businesses, the Chapter 11 Cases, the Canadian Proceedings, the purchase, sale, or rescission
          or the purchase or sale of any security of the Debtors or the Reorganized Debtors, the subject
          matter of, or the transactions or events giving rise to, any Claim or Equity Interest that is
          treated in the Plan, the business or contractual arrangements between any of the Debtors and
          any Released Party, the restructuring of Claims and Equity Interests prior to or in the
          Chapter 11 Cases, the negotiation, formulation, or preparation of the Plan, the Disclosure
          Statement, or related agreements, instruments, or other documents, or upon any other act or
          omission, transaction, or occurrence relating to the foregoing taking place on or before the
          Effective Date of the Plan.

          Notwithstanding anything contained herein to the contrary, the foregoing release does not
          release any post-Effective Date obligations of any party under the Plan or any document,
          instrument, or agreement executed to implement the Plan.

          For the avoidance of doubt, and notwithstanding anything to the contrary herein, the Third-
          Party Release includes a release of the Released Parties of any claim or Cause of Action. The
          consideration provided by the Released Parties are in settlement of any and all potential
          claims, Causes of Action, or liabilities against any of the Released Parties arising out of or
                                                             2
Case 19-40883     Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                  Main Document
                                            Pg 53 of 86


       relating to any act or omission, transaction, or occurrence relating to the Debtors or the
       Estates taking place on or before the Effective Date of the Plan.

       The parties acknowledge that the compromise and release of direct and estate causes of action
       against the Released Parties under the Plan results in the distributions available to unsecured
       creditors.

       Any claims or causes of action to avoid a transfer of property or an obligation incurred by the
       Debtors arising under chapter 5 of the Bankruptcy Code, including sections 544, 545, 547, 548,
       549, 551, and 553(b) of the Bankruptcy Code, shall be retained by the Reorganized Debtors
       except to the extent expressly released under the Plan.

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
       to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the
       related provisions and definitions contained herein, and further, shall constitute the
       Bankruptcy Court’s finding that the Third-Party Release is: (1) in exchange for the good and
       valuable consideration provided by the Released Parties; (2) a good faith settlement and
       compromise of the claims released by the Releasing Parties; (3) in the best interests of the
       Debtors and all Holders of Claims and Equity Interests; (4) fair, equitable and reasonable;
       (5) given and made after notice and opportunity for hearing; and (6) a bar to any of the
       Releasing Parties asserting any Claim released by the Third-Party Release against any of the
       Released Parties.

  THE PLAN WILL BIND ALL HOLDERS OF CLAIMS AGAINST AND INTERESTS IN EACH OF THE
  DEBTORS TO THE FULLEST EXTENT AUTHORIZED OR PROVIDED UNDER THE BANKRUPTCY
 CODE, INCLUDING SECTIONS 524 AND 1141 THEREOF, AND BY ALL OTHER APPLICABLE LAWS.




                                                     3
Case 19-40883         Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                        Main Document
                                                 Pg 54 of 86


                           TEMPORARY ALLOWANCE OF CLAIMS FOR VOTING

            1.       Temporary Allowance of Claims. Creditors that are not entitled to vote on the Plan or that disagree
 with the Claim amount indicated on the Ballot they receive on account of a Claim in a Voting Class may nevertheless
 still be able to vote their Claim (or vote a different claim amount) if a “Voting Resolution Event” occurs in accordance
 with, and subject to, the procedures set forth in the Disclosure Statement Order.

          2.       Voting Resolution Event. Each of the following three events constitutes a “Voting Resolution
 Event” if such event occurs prior to the Voting Resolution Deadline, solely with respect to the temporary allowance
 of Claims for voting purposes:

              (a)       Agreement Between the Parties. A stipulation or other agreement is executed between the
                        Holder of such Claim and the Debtors allowing the Holder of such Claim to vote such Claim in
                        an agreed upon amount.

              (b)       Bankruptcy Rule 3018(a) Order. A creditor files with the Court a motion pursuant to
                        Bankruptcy Rule 3018(a) (a “Rule 3018(a) Motion”) on or before the Voting Resolution Event
                        Deadline seeking temporary Allowance of its Claim for voting purposes in the amount other
                        than set forth in the Schedules or in response to an objection filed by the Debtors that is
                        sustained by the Court after notice and a hearing.

                        A Rule 3018(a) Motion must: (i) be made in writing, (ii) comply with the Bankruptcy Code,
                        the Bankruptcy Rules, and the Local Bankruptcy Rules, (iii) set forth the name of the party
                        asserting the Rule 3018(a) Motion, (iv) state with particularity the legal and factual bases for
                        the Rule 3018(a) Motion, (v) be set for hearing at the Confirmation Hearing, and (vi) be served
                        by personal service, overnight delivery, first class mail, or facsimile so as to be received by the
                        Notice Parties (as defined herein) no later than the Rule 3018(a) Motion Deadline.

                        In the event that the Debtors and such party are unable to resolve any issues raised by the Rule
                        3018(a) Motion prior to the Voting Report Deadline, (a) the Debtors may object to the Rule
                        3018(a) Motion prior to the Confirmation Hearing; and (b) the Solicitation Agent shall tabulate
                        the vote in the amount as directed by the Debtors and shall include in the Voting Report
                        representations that such vote was subject to a Rule 3018(a) Motion and whether including such
                        Ballot in the amount sought by the party in the Rule 3018(a) Motion would change the particular
                        Voting Class’s acceptance or rejection of the Plan. The Court then shall determine at the
                        Confirmation Hearing whether the Ballot should be counted as a vote on the Plan and in what
                        amount. Such a procedure will help to ensure an efficient tabulation of Ballots to be completed
                        accurately by the Confirmation Hearing.

              (c)       Other Order of the Court. The Court otherwise orders the allowance of such Claim for
                        purposes of voting to accept or reject the Plan.

 This is intended only as a summary of the procedures for the temporary allowance of Claims for voting purposes.
 Please refer to the Disclosure Statement Order for a comprehensive description of the requirements for the
 temporary allowance of Claims solely for voting purposes.

                                            OBJECTING TO THE PLAN

          1.       Objection Deadline. October 17, 2019 at 4:00 p.m. prevailing Central Time is the deadline for
 objecting to confirmation of the Plan (unless otherwise agreed to by the Debtors, set forth in the Plan or Disclosure
 Statement, or ordered by the Bankruptcy Court).

           2.       Objection Procedures. Any objection to confirmation of the Plan must (i) be in writing,
 (ii) conform to the Bankruptcy Rules, (iii) set forth the name of the objector, the nature and amount of Claims or
 Equity Interests held or asserted by the objector against the particular Debtor or Debtors, (iv) state with particularity
 the basis for the objection and specific grounds therefore, and (v) be filed with the Bankruptcy Court and served so it
 is actually received on or before October 17, 2019 at 4:00 p.m. prevailing Central Time (unless otherwise agreed

                                                             4
Case 19-40883         Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                       Main Document
                                                 Pg 55 of 86


 to by the Debtors, set forth in the Plan or Disclosure Statement, or ordered by the Bankruptcy Court), by the following
 notice parties:

                          Debtors                                               Counsel to Debtors
                                                                             Armstrong Teasdale LLP
               Payless Holdings LLC                                     7700 Forsyth Boulevard, Suite 1800
                 3231 SE 6th Avenue                                          St. Louis, Missouri 63105
               Topeka, Kansas 66607                              Attn: Richard W. Engel, Jr., Erin M. Edelman, and
     ATTN: Ramona Palmer-Eason, Group Counsel –                                   John G. Willard
          Global Employment and Litigation
                                                                        Akin Gump Strauss Hauer & Feld LLP
                                                                                  One Bryant Park
                                                                               New York, NY 10036
                                                               Attn: Ira Dizengoff, Meredith A. Lahaie, Kevin Zuzolo

                                                                              Seward & Kissell LLP
                                                                              One Battery Park Plaza
                                                                               New York, NY 10004
                                                               Attn: John R. Ashmead, Robert J. Gayda, Catherine V.
                                                                                   LoTempio

     Counsel to the Prepetition ABL Administrative             Counsel to Certain Prepetition Term Loan Lenders
                          Agent
                 Thompson Coburn LLP                                      Doster, Ullom & Boyle, LLC
                   One US Bank Plaza                                  16090 Swingley Ridge Road, Suite 620
                  St. Louis, MO 63101                                     Chesterfield, Missouri 63017
                    Attn: Mark Bossi                                        Attn: Gregory D. Willard

               Choate Hall & Stewart LLP                               Kramer Levin Naftalis & Frankel LLP
                 Two International Place                                  1177 Avenue of the Americas
                   Boston, MA 02110                                           New York NY 10036
     Attn: Kevin Simard, Doug Gooding and Jonathan                            Attn: Stephen D. Zide
                        Marshall
                                                                         Stroock & Stroock & Lavan LLP
                                                                                 180 Maiden Lane
                                                                             New York NY 10038-4982
                                                                 Attn: Kristopher M. Hansen and Daniel A. Fliman

                                                                                  Lewis Rice LLC
                                                                              600 Washington Avenue
                                                                                     Suite 2500
                                                                               St. Louis, MO 63101
                                                                              Attn: Sonette T. Magnus

               Counsel to the FILO Agent                          Counsel to the Prepetition Term Loan Agent
                Greenberg Traurig, LLP                                  Norton Rose Fulbright US LLP
                 One International Place                               190 Carondelet Plaza, Suite 1690
                       Suite 2000                                             St. Louis, MO 63105
                  Boston, MA 02110                                           Attn: Timothy J. Walsh
                   Attn: Jeffrey Wolf
                                                                           Norton Rose Fulbright US LLP
                                                                           1301 Avenue of the Americas
                                                                               New York, NY 10019
                                                                    Attn: Stephen Castro and David Rosenzweig
                Counsel to the Committee                                       United States Trustee
                      Polsinelli LLP                                     Office of the United States Trustee
              100 S. Fourth Street, Suite 1000                           for the Eastern District of Missouri
                                                           5
Case 19-40883        Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                  Main Document
                                               Pg 56 of 86


                  St. Louis, MO 63102                                  111 South 10th Street, Suite 6353
                 Attn: Matthew Layfield                                   St. Louis, Missouri 63102
                                                                  Attn: Paul A. Randolph and Carole Ryczek
           Pachulski Stang Ziehl & Jones LLP
              780 Third Avenue, 34th Floor
                 New York, NY 10017
     Attn: Robert J. Feinstein and Bradford Sandler

            Pachulski Stang Ziehl & Jones LLP
           10100 Santa Monica Blvd., 13th Floor
               Los Angeles, CA 90067-4003
  Attn: Jeffrey N. Pomerantz, Ira D. Kharasch, Shirley S.
                           Cho

                      The Monitor                                           Counsel to the Monitor
               FTI Consulting Canada, Inc.                                    Bennett Jones LLP
                    TD South Tower                                       3400 One First Canadian Place
          79 Wellington Street West, Suite 2010                                 P.O. Box 130
              Toronto ON M5K 1G8 Canada                                 Toronto ON M5X 1A4 Canada
    Attn: Paul Bishop, Greg Watson and Jim Robinson             Attn: Sean Zweig, Kevin Zych and Aiden Nelms




                                    [Remainder of Page Intentionally Left Blank]




                                                            6
Case 19-40883          Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                       Main Document
                                                  Pg 57 of 86


                                           ADDITIONAL INFORMATION

           1.        Plan Supplement Documents. On or before October 11, 2019, the Debtors will file the Plan
 Supplement documents, which include, without limitation, the following documents: (a) the New First Lien Facility
 Agreement and New Second Lien Facility Agreement, (b) the New Second Lien Debt Commitment Agreement; (c)
 the Schedule of Assumed Executory Contracts and Unexpired Leases, (d) a list of retained Causes of Action, (e) the
 New Organizational Documents, (f) the calculation of the Canadian Postpetition Loans; (g) the Liquidating Trust
 Agreement; (h) the Cash Election Commitment Agreement and all documents and agreements necessary to effectuate
 such agreement; and (i) a list of Factory Claims. Notice of the filing will be provided to known creditors and other
 parties in interest informing parties that printed copies of the Plan Supplement will be available free of charge upon
 request to the Solicitation Agent and will, among other things, (a) inform parties how to file a Proof of Claim for
 damages arising from a contract or lease rejection, if any, or, how to object to the cure amount proposed by the Debtors
 in connection with assumption, and (b) describe how to object to the Plan.

           2.       Contact Information. If you have questions regarding the procedures and requirements for voting
 on the Plan, would like to obtain a copy of the Disclosure Statement, the Plan, or other solicitation materials (excluding
 Ballots), or if you received solicitation materials from the Debtors on a flash drive and prefer printed copies, please
 contact the Debtors’ Solicitation Agent by (a) visiting the Debtors’ restructuring website at
 https://cases.primeclerk.com/pss; (b) writing to Payless Ballot Processing, c/o Prime Clerk LLC, One Grand Central
 Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; and/or (c) calling the Debtors’ restructuring hotline at
 844-339-4268. The Plan, Disclosure Statement, and other related filings are also available free-of-charge on the
 Debtors’ restructuring website at https://cases.primeclerk.com/pss. Please be advised that the Solicitation Agent may
 not provide you with legal advice of any kind, including whether you should vote to accept or reject the Plan or object
 to the Plan.



           IF YOU HAVE QUESTIONS REGARDING THIS NOTICE, THE CONFIRMATION
        HEARING, OR ANY OTHER MATTERS RELATING TO CONFIRMATION OF THE PLAN,
          PLEASE CONTACT THE SOLICITATION AGENT BY: (1) CALLING (844) 339-4268,
                (2) EMAILING PSSBALLOTS@PRIMECLERK.COM, OR (3) VISITING
                            HTTPS://CASES.PRIMECLERK.COM/PSS.




                                                             7
Case 19-40883   Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22   Main Document
                                     Pg 58 of 86


                                    Exhibit 4-A

                       Unimpaired Non-Voting Status Notice
Case 19-40883          Doc 1595          Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                   Pg 59 of 86

                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MISSOURI
                                             EASTERN DIVISION

  In re:                                                      )   Chapter 11
                                                              )
  Payless Holdings LLC, et al.,                               )   Case No. 19-40883-659
                                                              )
                              Debtors.                        )   Jointly Administered
                                                              )

                   NOTICE OF NON-VOTING STATUS TO HOLDERS
          OF UNIMPAIRED CLAIMS CONCLUSIVELY PRESUMED TO ACCEPT THE
  SECOND AMENDED JOINT PLAN OF REORGANIZATION OF PAYLESS HOLDINGS LLC AND ITS
       DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

           PLEASE TAKE NOTICE THAT on September 18, 2019, the United States Bankruptcy Court for the
 Eastern District of Missouri (the “Bankruptcy Court”) entered an order (the “Disclosure Statement Order”) in the
 above-captioned jointly-administered chapter 11 cases of Payless Holdings LLC and certain of its affiliates, as debtors
 and debtors in possession (collectively, the “Debtors”) pursuant to which the Bankruptcy Court, among other things:
 (i) approved the Disclosure Statement for Second Amended Joint Plan of Reorganization of Payless Holdings LLC
 and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”); (ii) authorized
 the Debtors to solicit acceptances for the Second Amended Joint Plan of Reorganization of Payless Holdings LLC and
 its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as may be amended, supplemented, or modified,
 the “Plan”); (iii) approved procedures for soliciting, receiving, and tabulating votes on the Plan and for filing
 objections to the Plan; and (iv) established various dates and deadlines relating to confirmation of the Plan. Please
 note that capitalized terms used but not defined in this notice have the meaning ascribed to them in the in the Disclosure
 Statement and Plan, as applicable.

          PLEASE TAKE FURTHER NOTICE THAT under the terms of the Plan, your Claim(s) against the
 Debtors is/are not Impaired and, therefore, pursuant to section 1126(f) of the Bankruptcy Code, you are
 (1) conclusively presumed to have accepted the Plan and (2) not entitled to vote on the Plan. Accordingly, this notice
 is provided solely for information purposes and to permit you to “Opt Out” of the Third-Party Releases contained in
 Article IX.F of the Plan (as described below).

          PLEASE TAKE FURTHER NOTICE THAT the Confirmation Hearing is scheduled to be held on
 October 23, 2019 at 10:00 a.m. prevailing Central Time before the Honorable Kathy A. Surratt-States, United
 States Bankruptcy Court for the Eastern District of Missouri, Eastern Division, Thomas F. Eagleton U.S. Courthouse,
 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, MO 63102. THE CONFIRMATION HEARING MAY
 BE CONTINUED FROM TIME TO TIME BY THE BANKRUPTCY COURT OR THE DEBTORS WITHOUT
 FURTHER NOTICE OTHER THAN BY ANNOUNCEMENT IN OPEN COURT OR BY NOTICE OF
 ADJOURNMENT FILED WITH THE BANKRUPTCY COURT.

           PLEASE TAKE FURTHER NOTICE THAT any objection to confirmation of the Plan must (i) be in
 writing, (ii) conform to the Bankruptcy Rules, (iii) set forth the name of the objector, the nature and amount of Claims
 or Interests held or asserted by the objector against the particular Debtor or Debtors, (iv) state with particularity the
 basis for the objection and specific grounds therefore, and (v) be filed with the Bankruptcy Court and served so it is
 actually received on or before October 17, 2019 at 4:00 p.m. prevailing Central Time (unless otherwise agreed to
 by the Debtors, set forth in the Plan or Disclosure Statement, or ordered by the Bankruptcy Court), by the following:
Case 19-40883       Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                 Main Document
                                              Pg 60 of 86


                       Debtors                                          Counsel to Debtors
                                                                      Armstrong Teasdale LLP
              Payless Holdings LLC                               7700 Forsyth Boulevard, Suite 1800
                3231 SE 6th Avenue                                    St. Louis, Missouri 63105
              Topeka, Kansas 66607                        Attn: Richard W. Engel, Jr., Erin M. Edelman, and
    ATTN: Ramona Palmer-Eason, Group Counsel –                             John G. Willard
         Global Employment and Litigation
                                                                 Akin Gump Strauss Hauer & Feld LLP
                                                                           One Bryant Park
                                                                        New York, NY 10036
                                                        Attn: Ira Dizengoff, Meredith A. Lahaie, Kevin Zuzolo

                                                                       Seward & Kissell LLP
                                                                       One Battery Park Plaza
                                                                        New York, NY 10004
                                                        Attn: John R. Ashmead, Robert J. Gayda, Catherine V.
                                                                            LoTempio

    Counsel to the Prepetition ABL Administrative       Counsel to Certain Prepetition Term Loan Lenders
                         Agent
                Thompson Coburn LLP                                Doster, Ullom & Boyle, LLC
                  One US Bank Plaza                            16090 Swingley Ridge Road, Suite 620
                 St. Louis, MO 63101                               Chesterfield, Missouri 63017
                   Attn: Mark Bossi                                  Attn: Gregory D. Willard

              Choate Hall & Stewart LLP                         Kramer Levin Naftalis & Frankel LLP
                Two International Place                            1177 Avenue of the Americas
                  Boston, MA 02110                                     New York NY 10036
    Attn: Kevin Simard, Doug Gooding and Jonathan                      Attn: Stephen D. Zide
                       Marshall
                                                                  Stroock & Stroock & Lavan LLP
                                                                          180 Maiden Lane
                                                                      New York NY 10038-4982
                                                          Attn: Kristopher M. Hansen and Daniel A. Fliman

                                                                          Lewis Rice LLC
                                                                      600 Washington Avenue
                                                                             Suite 2500
                                                                       St. Louis, MO 63101
                                                                      Attn: Sonette T. Magnus

             Counsel to the FILO Agent                     Counsel to the Prepetition Term Loan Agent
              Greenberg Traurig, LLP                             Norton Rose Fulbright US LLP
               One International Place                          190 Carondelet Plaza, Suite 1690
                     Suite 2000                                        St. Louis, MO 63105
                Boston, MA 02110                                      Attn: Timothy J. Walsh
                 Attn: Jeffrey Wolf
                                                                    Norton Rose Fulbright US LLP
                                                                    1301 Avenue of the Americas
                                                                        New York, NY 10019
                                                             Attn: Stephen Castro and David Rosenzweig
              Counsel to the Committee                                  United States Trustee
                     Polsinelli LLP                              Office of the United States Trustee
            100 S. Fourth Street, Suite 1000                     for the Eastern District of Missouri
                 St. Louis, MO 63102                              111 South 10th Street, Suite 6353
                Attn: Matthew Layfield                                St. Louis, Missouri 63102
                                                             Attn: Paul A. Randolph and Carole Ryczek

                                                    2
Case 19-40883         Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                  Main Document
                                                Pg 61 of 86

            Pachulski Stang Ziehl & Jones LLP
               780 Third Avenue, 34th Floor
                  New York, NY 10017
      Attn: Robert J. Feinstein and Bradford Sandler

            Pachulski Stang Ziehl & Jones LLP
           10100 Santa Monica Blvd., 13th Floor
               Los Angeles, CA 90067-4003
  Attn: Jeffrey N. Pomerantz, Ira D. Kharasch, Shirley S.
                           Cho

                       The Monitor                                          Counsel to the Monitor
               FTI Consulting Canada, Inc.                                    Bennett Jones LLP
                    TD South Tower                                       3400 One First Canadian Place
          79 Wellington Street West, Suite 2010                                 P.O. Box 130
              Toronto ON M5K 1G8 Canada                                 Toronto ON M5X 1A4 Canada
    Attn: Paul Bishop, Greg Watson and Jim Robinson             Attn: Sean Zweig, Kevin Zych and Aiden Nelms


         PLEASE TAKE FURTHER NOTICE THAT Article IX of the Plan contains certain release, injunction,
 and, exculpation provisions, which are set forth below. You are advised to carefully review and consider the
 Plan, including the release, injunction, and exculpation provisions, as your rights may be affected.

 Article IX.F of the Plan contains the following Third-Party Release:

         Except as otherwise specifically provided in the Plan, for good and valuable consideration,
         including the service of the Released Parties in facilitating the expeditious reorganization of
         the Debtors and the implementation of the restructuring contemplated by the Plan, effective
         as of the Effective Date, the Releasing Parties (regardless of whether a Releasing Party is a
         Released Party) shall be deemed to forever release, waive, and discharge the Released Parties
         of any and all claims, obligations, rights, suits, damages, Causes of Action, remedies, and
         liabilities whatsoever, including any derivative claims asserted on behalf of a Debtor, whether
         known or unknown, foreseen or unforeseen, liquidated or unliquidated, contingent or fixed,
         existing or hereafter arising, in law, at equity, or otherwise, whether for tort, contract,
         violations of federal or state securities laws or otherwise, including, without limitation, those
         that any of the Debtors, the Reorganized Debtors, the Estates, or their Affiliates would have
         been legally entitled to assert in their own right (whether individually or collectively) or on
         behalf of the Holder of any Claim or Equity Interest, based on or relating to, or in any manner
         arising from, in whole or in part, the Debtors, the Estates, the conduct of the Debtors’
         businesses, the Chapter 11 Cases, the Canadian Proceedings, the purchase, sale, or rescission
         or the purchase or sale of any security of the Debtors or the Reorganized Debtors, the subject
         matter of, or the transactions or events giving rise to, any Claim or Equity Interest that is
         treated in the Plan, the business or contractual arrangements between any of the Debtors and
         any Released Party, the restructuring of Claims and Equity Interests prior to or in the
         Chapter 11 Cases, the negotiation, formulation, or preparation of the Plan, the Disclosure
         Statement, or related agreements, instruments, or other documents, or upon any other act or
         omission, transaction, or occurrence relating to the foregoing taking place on or before the
         Effective Date of the Plan.

         Notwithstanding anything contained herein to the contrary, the foregoing release does not
         release any post-Effective Date obligations of any party under the Plan or any document,
         instrument, or agreement executed to implement the Plan.

         For the avoidance of doubt, and notwithstanding anything to the contrary herein, the Third-
         Party Release includes a release of the Released Parties of any claim or Cause of Action. The
         consideration provided by the Released Parties are in settlement of any and all potential
         claims, Causes of Action, or liabilities against any of the Released Parties arising out of or

                                                            3
Case 19-40883        Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                   Main Document
                                               Pg 62 of 86

         relating to any act or omission, transaction, or occurrence relating to the Debtors or the
         Estates taking place on or before the Effective Date of the Plan.

         The parties acknowledge that the compromise and release of direct and estate causes of action
         against the Released Parties under the Plan results in the distributions available to unsecured
         creditors.

         Any claims or causes of action to avoid a transfer of property or an obligation incurred by the
         Debtors arising under chapter 5 of the Bankruptcy Code, including sections 544, 545, 547, 548,
         549, 551, and 553(b) of the Bankruptcy Code, shall be retained by the Reorganized Debtors
         except to the extent expressly released under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
         to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the
         related provisions and definitions contained herein, and further, shall constitute the
         Bankruptcy Court’s finding that the Third-Party Release is: (1) in exchange for the good and
         valuable consideration provided by the Released Parties; (2) a good faith settlement and
         compromise of the claims released by the Releasing Parties; (3) in the best interests of the
         Debtors and all Holders of Claims and Equity Interests; (4) fair, equitable and reasonable;
         (5) given and made after notice and opportunity for hearing; and (6) a bar to any of the
         Releasing Parties asserting any Claim released by the Third-Party Release against any of the
         Released Parties.

                             HOW TO OPT OUT OF THE RELEASES BY MAIL

 1.      If you wish to make an election to opt out of the release provisions contained in Article IX.F of the Plan
         set forth above, if such opt out is deemed necessary by the Court, check the box in Item 1.

 2.      Review the certifications contained in Item 2.

 3.      Sign and date this notice of non-voting status and fill out the other required information in the
         applicable area below.

 4.      In order for your election to opt out of the release provisions by mail to be counted, your notice of non-
         voting status must be properly completed and actually received by the solicitation agent no later than
         October 17, 2019 at 4:00 p.m. (prevailing Central Time). You may use the postage-paid envelope
         provided or send your notice of non-voting status to the following address:

         Payless Ballot Processing
         c/o Prime Clerk LLC
         One Grand Central Place
         60 East 42nd Street
         Suite 1440
         New York, NY 10165

                             HOW TO OPT OUT OF THE RELEASES ONLINE

          This Notice of Non-Voting Status may also be returned by electronic, online transmission solely by
 clicking on the “E-Ballot” section on the Debtors’ case information website (https://cases.primeclerk.com/pss)
 and following the directions set forth on the website regarding submitting your Notice of Non-Voting Status as
 described more fully below. Please choose only one method of return of your Notice of Non-Voting Status.

 1.      Please visit https://cases.primeclerk.com/pss.

 2.      Click on the “E-Ballot” section of the Debtors’ website.

 3.      Follow the directions to submit your Notice of Non-Voting Status. If you choose to submit your
         Notice of Non-Voting Status via the Solicitation Agent’s E-Ballot system, you should not return a
         hard copy of your Notice of Non-Voting.

                                                          4
Case 19-40883          Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                       Main Document
                                                 Pg 63 of 86

            IMPORTANT NOTE: YOU WILL NEED THE FOLLOWING INFORMATION TO RETRIEVE
            AND SUBMIT YOUR CUSTOMIZED NOTICE OF NON-VOTING STATUS:

            UNIQUE E-BALLOT ID#__________________________________________

            “E-BALLOTING” IS THE SOLE MANNER IN WHICH NOTICE OF NON-VOTING STATUS
            MAY BE DELIVERED VIA ELECTRONIC TRANSMISSION.

            NOTICES OF NON-VOTING STATUS SUBMITTED BY FACSIMILE OR EMAIL WILL NOT
            BE COUNTED.

 Item 1. Release.

 PLEASE TAKE NOTICE THAT you may check the box below to opt out of the release provisions contained in
 Article IX.F of the Plan and set forth above. IF YOU DO NOT OPT OUT OF THE RELEASE PROVISIONS BY
 CHECKING THE BOX BELOW AND PROPERLY AND TIMELY SUBMITTING THIS NOTICE OF
 NON-VOTING STATUS, YOU WILL BE DEEMED TO HAVE UNCONDITIONALLY, IRREVOCABLY,
 AND FOREVER RELEASED AND DISCHARGED THE RELEASED PARTIES (AS DEFINED IN THE
 PLAN) FROM, INTER ALIA, ANY AND ALL CAUSES OF ACTION (AS DEFINED IN THE PLAN)
 EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE PLAN. IF YOU WOULD OTHERWISE
 BE ENTITLED TO A RELEASE UNDER ARTICLE IX.F OF THE PLAN, BUT YOU DO NOT GRANT THE
 RELEASES CONTAINED IN ARTICLE IX.F OF THE PLAN, THEN YOU SHALL NOT RECEIVE THE
 BENEFIT OF THE RELEASES SET FORTH IN ARTICLE IX.F OF THE PLAN.

            Opt Out of the Third-Party Release.

 Item 2. Certification.

 By returning this Notice of Non-Voting Status, the Holder of the Unimpaired Claim(s) or Interest(s) identified below
 certifies that (a) it was the Holder of Unimpaired Claim(s) or Interest(s) as of the Record Date and/or it has full power
 and authority to opt out of the release provisions for the Unimpaired Claim(s) or Interest(s) identified below with
 respect to such Unimpaired Claim(s) or Interest(s) and (b) it understands the scope of the releases.

 YOUR RECEIPT OF THIS NOTICE OF NON-VOTING STATUS DOES NOT SIGNIFY THAT YOUR CLAIM
 OR INTEREST HAS BEEN OR WILL BE ALLOWED.

  Name of Holder:
                                                      (Print or Type)
  Signature:
  Name of Signatory:
                                                                (If other than Holder)
  Title:
  Address:




  Telephone
  Number:
  Email:
  Date Completed:




                                                            5
Case 19-40883         Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                 Pg 64 of 86

 Please check one or both of the below boxes if the above address is a change of address for the purpose(s) of:

         Future notice of mailings in these Chapter 11 Cases; and/or

         Distributions, if any, upon your Claim in these Chapter 11 Cases.

 This Notice of Non-Voting Status shall not constitute or be deemed a Proof of Claim or Interest, an assertion of a
 Claim or Interest, or the allowance of a Claim or Interest.

           PLEASE TAKE FURTHER NOTICE THAT if you have questions regarding the procedures and
 requirements for voting on the Plan, would like to obtain a copy of the Disclosure Statement, the Plan, or other
 solicitation materials (excluding Ballots), or if you received solicitation materials from the Debtors on a flash drive
 and prefer printed copies, please contact the Debtors’ Solicitation Agent by (a) visiting the Debtors’ restructuring
 website at https://cases.primeclerk.com/pss; (b) writing to Payless Ballot Processing, c/o Prime Clerk LLC, One Grand
 Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; and/or (c) calling the Debtors’ restructuring
 hotline at 844-339-4268. The Plan, Disclosure Statement, and other related filings are also available free-of-charge on
 the Debtors’ restructuring website at https://cases.primeclerk.com/pss. Please be advised that the Solicitation Agent
 may not provide you with legal advice of any kind, including whether you should vote to accept or reject the Plan or
 object to the Plan.

           IF YOU HAVE QUESTIONS REGARDING THIS NOTICE, THE CONFIRMATION
        HEARING, OR ANY OTHER MATTERS RELATING TO CONFIRMATION OF THE PLAN,
          PLEASE CONTACT THE SOLICITATION AGENT BY: (1) CALLING 844-339-4268,
                (2) EMAILING PSSBALLOTS@PRIMECLERK.COM, OR (3) VISITING
                            HTTPS://CASES.PRIMECLERK.COM/PSS.




                                                           6
Case 19-40883   Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22   Main Document
                                     Pg 65 of 86

                                    Exhibit 4-B

                      Fully-Impaired Non-Voting Status Notice
Case 19-40883          Doc 1595          Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                   Pg 66 of 86

                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MISSOURI
                                             EASTERN DIVISION

  In re:                                                      )   Chapter 11
                                                              )
  Payless Holdings LLC, et al.,                               )   Case No. 19-40883-659
                                                              )
                              Debtors.                        )   Jointly Administered
                                                              )

                    NOTICE OF NON-VOTING STATUS TO HOLDERS OF
           IMPAIRED CLAIMS AND INTERESTS CONCLUSIVELY DEEMED TO REJECT
  THE SECOND AMENDED JOINT PLAN OF REORGANIZATION OF PAYLESS HOLDINGS LLC AND
       ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

           PLEASE TAKE NOTICE THAT on September 18, 2019, the United States Bankruptcy Court for the
 Eastern District of Missouri (the “Bankruptcy Court”) entered an order (the “Disclosure Statement Order”) in the
 above-captioned jointly-administered chapter 11 cases of Payless Holdings LLC and certain of its affiliates, as debtors
 and debtors in possession (collectively, the “Debtors”) pursuant to which the Bankruptcy Court, among other things:
 (i) approved the Disclosure Statement for Second Amended Joint Plan of Reorganization of Payless Holdings LLC
 and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”); (ii) authorized
 the Debtors to solicit acceptances for the Second Amended Joint Plan of Reorganization of Payless Holdings LLC and
 its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as may be amended, supplemented, or modified,
 the “Plan”); (iii) approved procedures for soliciting, receiving, and tabulating votes on the Plan and for filing
 objections to the Plan; and (iv) established various dates and deadlines relating to confirmation of the Plan. Please
 note that capitalized terms used but not defined in this notice have the meaning ascribed to them in the in the Disclosure
 Statement and Plan, as applicable.

          PLEASE TAKE FURTHER NOTICE THAT under the terms of the Plan, you are not entitled to receive
 or retain any property on account of your Claim(s) against or Interest(s) in the Debtors, and therefore, pursuant to
 section 1126(g) of the Bankruptcy Code, you are (1) deemed to have rejected the Plan and (2) not entitled to vote
 on the Plan. Accordingly, this notice is provided solely for information purposes and to permit you to “Opt Out” of
 the Third-Party Releases contained in Article IX.F of the Plan (as described below).

          PLEASE TAKE FURTHER NOTICE THAT the Confirmation Hearing is scheduled to be held on
 October 23, 2019 at 10:00 a.m. prevailing Central Time before the Honorable Kathy A. Surratt-States, United
 States Bankruptcy Court for the Eastern District of Missouri, Eastern Division, Thomas F. Eagleton U.S. Courthouse,
 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, MO 63102. THE CONFIRMATION HEARING MAY
 BE CONTINUED FROM TIME TO TIME BY THE BANKRUPTCY COURT OR THE DEBTORS WITHOUT
 FURTHER NOTICE OTHER THAN BY ANNOUNCEMENT IN OPEN COURT OR BY NOTICE OF
 ADJOURNMENT FILED WITH THE BANKRUPTCY COURT.

           PLEASE TAKE FURTHER NOTICE THAT any objection to confirmation of the Plan must (i) be in
 writing, (ii) conform to the Bankruptcy Rules, (iii) set forth the name of the objector, the nature and amount of Claims
 or Interests held or asserted by the objector against the particular Debtor or Debtors, (iv) state with particularity the
 basis for the objection and specific grounds therefore, and (v) be filed with the Bankruptcy Court and served so it is
 actually received on or before October 17, 2019 at 4:00 p.m. prevailing Central Time (unless otherwise agreed to
 by the Debtors, set forth in the Plan or Disclosure Statement, or ordered by the Bankruptcy Court), by the following:
Case 19-40883       Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                 Main Document
                                              Pg 67 of 86


                       Debtors                                          Counsel to Debtors
                                                                      Armstrong Teasdale LLP
              Payless Holdings LLC                               7700 Forsyth Boulevard, Suite 1800
                3231 SE 6th Avenue                                    St. Louis, Missouri 63105
              Topeka, Kansas 66607                        Attn: Richard W. Engel, Jr., Erin M. Edelman, and
    ATTN: Ramona Palmer-Eason, Group Counsel –                             John G. Willard
         Global Employment and Litigation
                                                                 Akin Gump Strauss Hauer & Feld LLP
                                                                           One Bryant Park
                                                                        New York, NY 10036
                                                        Attn: Ira Dizengoff, Meredith A. Lahaie, Kevin Zuzolo

                                                                       Seward & Kissell LLP
                                                                       One Battery Park Plaza
                                                                        New York, NY 10004
                                                        Attn: John R. Ashmead, Robert J. Gayda, Catherine V.
                                                                            LoTempio

    Counsel to the Prepetition ABL Administrative       Counsel to Certain Prepetition Term Loan Lenders
                         Agent
                Thompson Coburn LLP                                Doster, Ullom & Boyle, LLC
                  One US Bank Plaza                            16090 Swingley Ridge Road, Suite 620
                 St. Louis, MO 63101                               Chesterfield, Missouri 63017
                   Attn: Mark Bossi                                  Attn: Gregory D. Willard

              Choate Hall & Stewart LLP                         Kramer Levin Naftalis & Frankel LLP
                Two International Place                            1177 Avenue of the Americas
                  Boston, MA 02110                                     New York NY 10036
    Attn: Kevin Simard, Doug Gooding and Jonathan                      Attn: Stephen D. Zide
                       Marshall
                                                                  Stroock & Stroock & Lavan LLP
                                                                          180 Maiden Lane
                                                                      New York NY 10038-4982
                                                          Attn: Kristopher M. Hansen and Daniel A. Fliman

                                                                          Lewis Rice LLC
                                                                      600 Washington Avenue
                                                                             Suite 2500
                                                                       St. Louis, MO 63101
                                                                      Attn: Sonette T. Magnus

             Counsel to the FILO Agent                     Counsel to the Prepetition Term Loan Agent
              Greenberg Traurig, LLP                             Norton Rose Fulbright US LLP
               One International Place                          190 Carondelet Plaza, Suite 1690
                     Suite 2000                                        St. Louis, MO 63105
                Boston, MA 02110                                      Attn: Timothy J. Walsh
                 Attn: Jeffrey Wolf
                                                                    Norton Rose Fulbright US LLP
                                                                    1301 Avenue of the Americas
                                                                        New York, NY 10019
                                                             Attn: Stephen Castro and David Rosenzweig
              Counsel to the Committee                                  United States Trustee
                     Polsinelli LLP                              Office of the United States Trustee
            100 S. Fourth Street, Suite 1000                     for the Eastern District of Missouri
                 St. Louis, MO 63102                              111 South 10th Street, Suite 6353
                Attn: Matthew Layfield                                St. Louis, Missouri 63102
                                                             Attn: Paul A. Randolph and Carole Ryczek

                                                    2
Case 19-40883         Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                  Main Document
                                                Pg 68 of 86

            Pachulski Stang Ziehl & Jones LLP
               780 Third Avenue, 34th Floor
                  New York, NY 10017
      Attn: Robert J. Feinstein and Bradford Sandler

            Pachulski Stang Ziehl & Jones LLP
           10100 Santa Monica Blvd., 13th Floor
               Los Angeles, CA 90067-4003
  Attn: Jeffrey N. Pomerantz, Ira D. Kharasch, Shirley S.
                           Cho

                       The Monitor                                          Counsel to the Monitor
               FTI Consulting Canada, Inc.                                    Bennett Jones LLP
                    TD South Tower                                       3400 One First Canadian Place
          79 Wellington Street West, Suite 2010                                 P.O. Box 130
              Toronto ON M5K 1G8 Canada                                 Toronto ON M5X 1A4 Canada
    Attn: Paul Bishop, Greg Watson and Jim Robinson             Attn: Sean Zweig, Kevin Zych and Aiden Nelms



         PLEASE TAKE FURTHER NOTICE THAT Article IX of the Plan contains certain release, injunction,
 and, exculpation provisions, which are set forth below. You are advised to carefully review and consider the
 Plan, including the release, injunction, and exculpation provisions, as your rights may be affected.

 Article IX.F of the Plan contains the following Third-Party Release:

         Except as otherwise specifically provided in the Plan, for good and valuable consideration,
         including the service of the Released Parties in facilitating the expeditious reorganization of
         the Debtors and the implementation of the restructuring contemplated by the Plan, effective
         as of the Effective Date, the Releasing Parties (regardless of whether a Releasing Party is a
         Released Party) shall be deemed to forever release, waive, and discharge the Released Parties
         of any and all claims, obligations, rights, suits, damages, Causes of Action, remedies, and
         liabilities whatsoever, including any derivative claims asserted on behalf of a Debtor, whether
         known or unknown, foreseen or unforeseen, liquidated or unliquidated, contingent or fixed,
         existing or hereafter arising, in law, at equity, or otherwise, whether for tort, contract,
         violations of federal or state securities laws or otherwise, including, without limitation, those
         that any of the Debtors, the Reorganized Debtors, the Estates, or their Affiliates would have
         been legally entitled to assert in their own right (whether individually or collectively) or on
         behalf of the Holder of any Claim or Equity Interest, based on or relating to, or in any manner
         arising from, in whole or in part, the Debtors, the Estates, the conduct of the Debtors’
         businesses, the Chapter 11 Cases, the Canadian Proceedings, the purchase, sale, or rescission
         or the purchase or sale of any security of the Debtors or the Reorganized Debtors, the subject
         matter of, or the transactions or events giving rise to, any Claim or Equity Interest that is
         treated in the Plan, the business or contractual arrangements between any of the Debtors and
         any Released Party, the restructuring of Claims and Equity Interests prior to or in the
         Chapter 11 Cases, the negotiation, formulation, or preparation of the Plan, the Disclosure
         Statement, or related agreements, instruments, or other documents, or upon any other act or
         omission, transaction, or occurrence relating to the foregoing taking place on or before the
         Effective Date of the Plan.

         Notwithstanding anything contained herein to the contrary, the foregoing release does not
         release any post-Effective Date obligations of any party under the Plan or any document,
         instrument, or agreement executed to implement the Plan.

         For the avoidance of doubt, and notwithstanding anything to the contrary herein, the Third-
         Party Release includes a release of the Released Parties of any claim or Cause of Action. The
         consideration provided by the Released Parties are in settlement of any and all potential
         claims, Causes of Action, or liabilities against any of the Released Parties arising out of or
                                                            3
Case 19-40883        Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                   Main Document
                                               Pg 69 of 86

         relating to any act or omission, transaction, or occurrence relating to the Debtors or the
         Estates taking place on or before the Effective Date of the Plan.

         The parties acknowledge that the compromise and release of direct and estate causes of action
         against the Released Parties under the Plan results in the distributions available to unsecured
         creditors.

         Any claims or causes of action to avoid a transfer of property or an obligation incurred by the
         Debtors arising under chapter 5 of the Bankruptcy Code, including sections 544, 545, 547, 548,
         549, 551, and 553(b) of the Bankruptcy Code, shall be retained by the Reorganized Debtors
         except to the extent expressly released under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
         to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the
         related provisions and definitions contained herein, and further, shall constitute the
         Bankruptcy Court’s finding that the Third-Party Release is: (1) in exchange for the good and
         valuable consideration provided by the Released Parties; (2) a good faith settlement and
         compromise of the claims released by the Releasing Parties; (3) in the best interests of the
         Debtors and all Holders of Claims and Equity Interests; (4) fair, equitable and reasonable;
         (5) given and made after notice and opportunity for hearing; and (6) a bar to any of the
         Releasing Parties asserting any Claim released by the Third-Party Release against any of the
         Released Parties.


                             HOW TO OPT OUT OF THE RELEASES BY MAIL

 1.      If you wish to make an election to opt out of the release provisions contained in Article IX.F of the Plan
         set forth above, if such opt out is deemed necessary by the Court, check the box in Item 1.

 2.      Review the certifications contained in Item 2.

 3.      Sign and date this notice of non-voting status and fill out the other required information in the
         applicable area below.

 4.      In order for your election to opt out of the release provisions by mail to be counted, your notice of non-
         voting status must be properly completed and actually received by the solicitation agent no later than
         October 17, 2019 at 4:00 p.m. (prevailing Central time). You may use the postage-paid            envelope
         provided or send your notice of non-voting status to the following address:

         Payless Ballot Processing
         c/o Prime Clerk LLC
         One Grand Central Place
         60 East 42nd Street
         Suite 1440
         New York, NY 10165


                             HOW TO OPT OUT OF THE RELEASES ONLINE

          This Notice of Non-Voting Status may also be returned by electronic, online transmission solely by
 clicking on the “E-Ballot” section on the Debtors’ case information website (https://cases.primeclerk.com/pss)
 and following the directions set forth on the website regarding submitting your Notice of Non-Voting Status as
 described more fully below. Please choose only one method of return of your Notice of Non-Voting Status.

 1.      Please visit https://cases.primeclerk.com/pss.

 2.      Click on the “E-Ballot” section of the Debtors’ website.




                                                          4
Case 19-40883         Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                       Main Document
                                                 Pg 70 of 86

 3.       Follow the directions to submit your Notice of Non-Voting Status. If you choose to submit your
          Notice of Non-Voting Status via the Solicitation Agent’s E-Ballot system, you should not return a
          hard copy of your Notice of Non-Voting Status.

          IMPORTANT NOTE: YOU WILL NEED THE FOLLOWING INFORMATION TO RETRIEVE
          AND SUBMIT YOUR CUSTOMIZED NOTICE OF NON-VOTING STATUS:

          UNIQUE E-BALLOT ID#__________________________________________

          “E-BALLOTING” IS THE SOLE MANNER IN WHICH NOTICES OF NON-VOTING STATUS
          MAY BE DELIVERED VIA ELECTRONIC TRANSMISSION.

          NOTICE OF NON-VOTING STATUS SUBMITTED BY FACSIMILE OR EMAIL WILL NOT BE
          COUNTED.


 Item 1. Release.

 PLEASE TAKE NOTICE THAT you may check the box below to opt out of the release provisions contained in
 Article IX.F of the Plan and set forth above. IF YOU DO NOT OPT OUT OF THE RELEASE PROVISIONS BY
 CHECKING THE BOX BELOW AND PROPERLY AND TIMELY SUBMITTING THIS NOTICE OF
 NON-VOTING STATUS, YOU WILL BE DEEMED TO HAVE UNCONDITIONALLY, IRREVOCABLY,
 AND FOREVER RELEASED AND DISCHARGED THE RELEASED PARTIES (AS DEFINED IN THE
 PLAN) FROM, INTER ALIA, ANY AND ALL CAUSES OF ACTION (AS DEFINED IN THE PLAN)
 EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE PLAN. IF YOU WOULD OTHERWISE
 BE ENTITLED TO A RELEASE UNDER ARTICLE IX.F OF THE PLAN, BUT YOU DO NOT GRANT THE
 RELEASES CONTAINED IN ARTICLE IX.F OF THE PLAN, THEN YOU SHALL NOT RECEIVE THE
 BENEFIT OF THE RELEASES SET FORTH IN ARTICLE IX.F OF THE PLAN.

         Opt Out of the Third-Party Release.

 Item 2. Certification.

 By returning this Notice of Non-Voting Status, the Holder of the Impaired Claim(s) or Interest(s) identified below
 certifies that (a) it was the Holder of Impaired Claim(s) or Interest(s) as of the Voting Record Date and/or it has full
 power and authority to opt out of the release provisions for the Impaired Claim(s) or Interest(s) identified below with
 respect to such Impaired Claim(s) or Interest(s) and (b) it understands the scope of the releases.

 YOUR RECEIPT OF THIS NOTICE OF NON-VOTING STATUS DOES NOT SIGNIFY THAT YOUR CLAIM
 OR INTEREST HAS BEEN OR WILL BE ALLOWED.




                                                            5
Case 19-40883           Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                     Main Document
                                                  Pg 71 of 86


  Name of Holder:
                                                     (Print or Type)
  Signature:
  Name of Signatory:
                                                               (If other than Holder)
  Title:
  Address:




  Telephone
  Number:
  Email:
  Date Completed:



 Please check one or both of the below boxes if the above address is a change of address for the purpose(s) of:

            Future notice of mailings in these Chapter 11 Cases; and/or

            Distributions, if any, upon your Claim in these Chapter 11 Cases.

 This Notice of Non-Voting Status shall not constitute or be deemed a Proof of Claim or Interest, an assertion of a
 Claim or Interest, or the allowance of a Claim or Equity.

           PLEASE TAKE FURTHER NOTICE THAT if you have questions regarding the procedures and
 requirements for voting on the Plan, would like to obtain a copy of the Disclosure Statement, the Plan, or other
 solicitation materials (excluding Ballots), or if you received solicitation materials from the Debtors on a flash drive
 and prefer printed copies, please contact the Debtors’ Solicitation Agent by (a) visiting the Debtors’ restructuring
 website at https://cases.primeclerk.com/pss; (b) writing to Payless Ballot Processing, c/o Prime Clerk LLC, One Grand
 Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; and/or (c) calling the Debtors’ restructuring
 hotline at 844-339-4268. The Plan, Disclosure Statement, and other related filings are also available free-of-charge on
 the Debtors’ restructuring website at https://cases.primeclerk.com/pss. Please be advised that the Solicitation Agent
 may not provide you with legal advice of any kind, including whether you should vote to accept or reject the Plan or
 object to the Plan.

              IF YOU HAVE QUESTIONS REGARDING THIS NOTICE, THE CONFIRMATION
           HEARING, OR ANY OTHER MATTERS RELATING TO CONFIRMATION OF THE PLAN,
             PLEASE CONTACT THE SOLICITATION AGENT BY: (1) CALLING 844-339-4268,
                   (2) EMAILING PSSBALLOTS@PRIMECLERK.COM OR (3) VISITING
                              HTTPS://CASES.PRIMECLERK.COM/PSS.




                                                           6
Case 19-40883   Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22   Main Document
                                     Pg 72 of 86

                                    Exhibit 4-C

                               Disputed Claim Notice
Case 19-40883          Doc 1595          Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                   Pg 73 of 86

                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MISSOURI
                                             EASTERN DIVISION

  In re:                                                      )    Chapter 11
                                                              )
  Payless Holdings LLC, et al.,                               )    Case No. 19-40883-659
                                                              )
                              Debtors.                        )    Jointly Administered
                                                              )

                         NOTICE OF NON-VOTING STATUS WITH
      RESPECT TO THE SECOND AMENDED JOINT PLAN OF REORGANIZATION OF PAYLESS
                  HOLDINGS LLC AND ITS DEBTOR AFFILIATES PURSUANT
                       TO CHAPTER 11 OF THE BANKRUPTCY CODE

           PLEASE TAKE NOTICE THAT on September 18, 2019, the United States Bankruptcy Court for the
 Eastern District of Missouri (the “Bankruptcy Court”) entered an order (the “Disclosure Statement Order”) in the
 above-captioned jointly-administered chapter 11 cases of Payless Holdings LLC and certain of its affiliates, as debtors
 and debtors in possession (collectively, the “Debtors”) pursuant to which the Bankruptcy Court, among other things:
 (i) approved the Disclosure Statement for Second Amended Joint Plan of Reorganization of Payless Holdings LLC
 and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”); (ii) authorized
 the Debtors to solicit acceptances for the Second Amended Joint Plan of Reorganization of Payless Holdings LLC and
 its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as may be amended, supplemented, or modified,
 the “Plan”); (iii) approved procedures for soliciting, receiving, and tabulating votes on the Plan and for filing
 objections to the Plan; and (iv) established various dates and deadlines relating to confirmation of the Plan. Please
 note that capitalized terms used but not defined in this notice have the meaning ascribed to them in the in the Disclosure
 Statement and Plan, as applicable.

          PLEASE TAKE FURTHER NOTICE THAT because of the nature and treatment of your Claim or
 Interest under the Plan, you are not entitled to vote on the Plan. Under the Bankruptcy Code, only holders of
 allowed claims or interests may vote to accept or reject a plan of reorganization. Your Claim has been objected
 to by the Debtors. You do, however, have the right to contest your non-voting status and/or object to confirmation
 of the Plan in accordance with the Disclosure Statement Order.

          PLEASE TAKE FURTHER NOTICE THAT the Confirmation Hearing is scheduled to be held on
 October 23, 2019 at 10:00 a.m. prevailing Central Time before the Honorable Kathy A. Surratt-States, United
 States Bankruptcy Court for the Eastern District of Missouri, Eastern Division, Thomas F. Eagleton U.S. Courthouse,
 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, MO 63102. THE CONFIRMATION HEARING MAY
 BE CONTINUED FROM TIME TO TIME BY THE BANKRUPTCY COURT OR THE DEBTORS WITHOUT
 FURTHER NOTICE OTHER THAN BY ANNOUNCEMENT IN OPEN COURT OR BY NOTICE OF
 ADJOURNMENT FILED WITH THE BANKRUPTCY COURT.

           PLEASE TAKE FURTHER NOTICE THAT any objection to confirmation of the Plan must (i) be in
 writing, (ii) conform to the Bankruptcy Rules, (iii) set forth the name of the objector, the nature and amount of Claims
 or Interests held or asserted by the objector against the particular Debtor or Debtors, (iv) state with particularity the
 basis for the objection and specific grounds therefore, and (v) be filed with the Bankruptcy Court and served so it is
 actually received on or before October 17, 2019 at 4:00 p.m. prevailing Central Time (unless otherwise agreed to
 by the Debtors, set forth in the Plan or Disclosure Statement, or ordered by the Bankruptcy Court), by the following:

                           Debtors                                               Counsel to Debtors
                                                                              Armstrong Teasdale LLP
               Payless Holdings LLC                                      7700 Forsyth Boulevard, Suite 1800
                 3231 SE 6th Avenue                                           St. Louis, Missouri 63105
               Topeka, Kansas 66607                               Attn: Richard W. Engel, Jr., Erin M. Edelman, and
     ATTN: Ramona Palmer-Eason, Group Counsel –                                    John G. Willard
          Global Employment and Litigation
Case 19-40883       Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                   Main Document
                                              Pg 74 of 86

                                                                   Akin Gump Strauss Hauer & Feld LLP
                                                                             One Bryant Park
                                                                          New York, NY 10036
                                                          Attn: Ira Dizengoff, Meredith A. Lahaie, Kevin Zuzolo

                                                                         Seward & Kissell LLP
                                                                         One Battery Park Plaza
                                                                          New York, NY 10004
                                                          Attn: John R. Ashmead, Robert J. Gayda, Catherine V.
                                                                              LoTempio

    Counsel to the Prepetition ABL Administrative         Counsel to Certain Prepetition Term Loan Lenders
                         Agent
                Thompson Coburn LLP                                  Doster, Ullom & Boyle, LLC
                  One US Bank Plaza                              16090 Swingley Ridge Road, Suite 620
                 St. Louis, MO 63101                                 Chesterfield, Missouri 63017
                   Attn: Mark Bossi                                    Attn: Gregory D. Willard

              Choate Hall & Stewart LLP                           Kramer Levin Naftalis & Frankel LLP
                Two International Place                              1177 Avenue of the Americas
                  Boston, MA 02110                                       New York NY 10036
    Attn: Kevin Simard, Doug Gooding and Jonathan                        Attn: Stephen D. Zide
                       Marshall
                                                                    Stroock & Stroock & Lavan LLP
                                                                            180 Maiden Lane
                                                                        New York NY 10038-4982
                                                            Attn: Kristopher M. Hansen and Daniel A. Fliman

                                                                            Lewis Rice LLC
                                                                        600 Washington Avenue
                                                                               Suite 2500
                                                                         St. Louis, MO 63101
                                                                        Attn: Sonette T. Magnus

             Counsel to the FILO Agent                       Counsel to the Prepetition Term Loan Agent
              Greenberg Traurig, LLP                               Norton Rose Fulbright US LLP
               One International Place                            190 Carondelet Plaza, Suite 1690
                     Suite 2000                                          St. Louis, MO 63105
                Boston, MA 02110                                        Attn: Timothy J. Walsh
                 Attn: Jeffrey Wolf
                                                                      Norton Rose Fulbright US LLP
                                                                      1301 Avenue of the Americas
                                                                          New York, NY 10019
                                                               Attn: Stephen Castro and David Rosenzweig
              Counsel to the Committee                                    United States Trustee
                     Polsinelli LLP                                Office of the United States Trustee
            100 S. Fourth Street, Suite 1000                       for the Eastern District of Missouri
                 St. Louis, MO 63102                                111 South 10th Street, Suite 6353
                Attn: Matthew Layfield                                  St. Louis, Missouri 63102
                                                               Attn: Paul A. Randolph and Carole Ryczek
           Pachulski Stang Ziehl & Jones LLP
              780 Third Avenue, 34th Floor
                 New York, NY 10017
     Attn: Robert J. Feinstein and Bradford Sandler

          Pachulski Stang Ziehl & Jones LLP
         10100 Santa Monica Blvd., 13th Floor

                                                      2
Case 19-40883         Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                 Pg 75 of 86

               Los Angeles, CA 90067-4003
  Attn: Jeffrey N. Pomerantz, Ira D. Kharasch, Shirley S.
                           Cho

                       The Monitor                                           Counsel to the Monitor
               FTI Consulting Canada, Inc.                                     Bennett Jones LLP
                    TD South Tower                                        3400 One First Canadian Place
          79 Wellington Street West, Suite 2010                                  P.O. Box 130
              Toronto ON M5K 1G8 Canada                                  Toronto ON M5X 1A4 Canada
    Attn: Paul Bishop, Greg Watson and Jim Robinson              Attn: Sean Zweig, Kevin Zych and Aiden Nelms


          PLEASE TAKE FURTHER NOTICE THAT subject to the satisfaction of the conditions set forth in
 Article VIII of the Plan, the Plan will be consummated on the Effective Date. Among other things, on the
 Effective Date, certain release, injunction, exculpation, and discharge provisions set forth in Article IX of the
 Plan will become effective. You should read the provisions contained in Article IX of the Plan very carefully
 so that you understand how Confirmation and Consummation of the Plan will affect you and any claim,
 interest, right, or action you may have against the Debtors. THE PLAN WILL BIND ALL HOLDERS OF
 CLAIMS AGAINST AND INTERESTS IN THE DEBTORS TO THE FULLEST EXTENT AUTHORIZED
 OR PROVIDED UNDER THE APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE, INCLUDING
 SECTIONS 524 AND 1141 OF THE BANKRUPTCY CODE, AND BY ALL OTHER APPLICABLE LAW.

           PLEASE TAKE FURTHER NOTICE THAT if you have questions regarding the procedures and
 requirements for voting on the Plan, would like to obtain a copy of the Disclosure Statement, the Plan, or other
 solicitation materials (excluding Ballots), or if you received solicitation materials from the Debtors on a flash drive
 and prefer printed copies, please contact the Debtors’ Solicitation Agent by (a) visiting the Debtors’ restructuring
 website at https://cases.primeclerk.com/pss; (b) writing to Payless Ballot Processing, c/o Prime Clerk LLC, One Grand
 Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; and/or (c) calling the Debtors’ restructuring
 hotline at 844-339-4268. The Plan, Disclosure Statement, and other related filings are also available free-of-charge on
 the Debtors’ restructuring website at https://cases.primeclerk.com/pss. Please be advised that the Solicitation Agent
 may not provide you with legal advice of any kind, including whether you should vote to accept or reject the Plan or
 object to the Plan.


           IF YOU HAVE QUESTIONS REGARDING THIS NOTICE, THE CONFIRMATION
        HEARING, OR ANY OTHER MATTERS RELATING TO CONFIRMATION OF THE PLAN,
          PLEASE CONTACT THE SOLICITATION AGENT BY: (1) CALLING 844-339-4268,
                (2) EMAILING PSSBALLOTS@PRIMECLERK.COM, OR (3) VISITING
                            HTTPS://CASES.PRIMECLERK.COM/PSS.




                                                            2
Case 19-40883   Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22   Main Document
                                     Pg 76 of 86


                                     Exhibit 5

                            Contract/Lease Party Notice
Case 19-40883          Doc 1595          Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                   Pg 77 of 86


                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF MISSOURI
                                             EASTERN DIVISION

  In re:                                                      )   Chapter 11
                                                              )
  Payless Holdings LLC, et al.,                               )   Case No. 19-40883-659
                                                              )
                              Debtors.                        )   Jointly Administered
                                                              )

                      NOTICE TO CONTRACT AND LEASE PARTIES
      REGARDING THE SECOND AMENDED JOINT PLAN OF REORGANIZATION OF PAYLESS
                 HOLDINGS LLC AND ITS DEBTOR AFFILIATES PURSUANT
                      TO CHAPTER 11 OF THE BANKRUPTCY CODE

           PLEASE TAKE NOTICE THAT on September 18, 2019, the United States Bankruptcy Court for the
 Eastern District of Missouri (the “Bankruptcy Court”) entered an order (the “Disclosure Statement Order”) in the
 above-captioned jointly-administered chapter 11 cases of Payless Holdings LLC and certain of its affiliates, as debtors
 and debtors in possession (collectively, the “Debtors”) pursuant to which the Bankruptcy Court, among other things:
 (i) approved the Disclosure Statement for Second Amended Joint Plan of Reorganization of Payless Holdings LLC
 and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”); (ii) authorized
 the Debtors to solicit acceptances for the Second Amended Joint Plan of Reorganization of Payless Holdings LLC and
 its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as may be amended, supplemented, or modified,
 the “Plan”); (iii) approved procedures for soliciting, receiving, and tabulating votes on the Plan and for filing
 objections to the Plan; and (iv) established various dates and deadlines relating to confirmation of the Plan. Please
 note that capitalized terms used but not defined in this notice have the meaning ascribed to them in the in the Disclosure
 Statement and Plan, as applicable.

           PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because the Debtors’
 records reflect that you are a party to an Executory Contract or Unexpired Lease with one or more of the
 Debtors that has not been assumed or rejected as of August 30, 2019. Your status as a counterparty to an
 Executory Contract or an Unexpired Lease, in and of itself, does not entitle you to vote on the Plan at this time.
 You do, however, have the right to object to Confirmation of the Plan or, as discussed below, seek provisional voting
 rights in accordance with the Disclosure Statement Order.

           PLEASE TAKE FURTHER NOTICE THAT on or before October 11, 2019, the Debtors will file a
 schedule with the Bankruptcy Court designating the contracts and leases the Debtors intend to assume or reject
 pursuant to the Plan (the “Contract/Lease Schedule”). Notice of the filing will be provided to you, which, among
 other things, will (i) inform you how to file a Proof of Claim for damages arising from rejection, if any, or, how to
 resolve objections to the cure amount proposed by the Debtors in connection with assumption, (ii) describe how to
 object to the Plan, (iii) provide you with the contact information for the Solicitation Agent, and (iv) include the date,
 time, and location of the Confirmation Hearing.

            PLEASE TAKE FURTHER NOTICE THAT parties to Executory Contracts and Unexpired Leases that
 are rejected pursuant to the Plan may be entitled to vote on account of any Claims arising from, based upon, or related
 to the rejection of their Executory Contract or Unexpired Lease pursuant to the Plan. The Disclosure Statement Order
 provides for the temporary allowance of claims solely for voting purposes if one of the following
 “Voting Resolution Events” occurs as set forth therein: (i) a stipulation or other agreement is executed between the
 Holder of such Claim and the Debtors allowing the Holder of such Claim to vote such Claim in an agreed upon
 amount; (ii) a creditor files with the Bankruptcy Court a motion seeking temporary allowance of its Claim for voting
 purposes in an amount other than set forth in the Schedules pursuant to Bankruptcy Rule 3018(a) on or before the
 Voting Resolution Event Deadline that is granted by the Bankruptcy Court after notice and a hearing; or (iii) the
 Bankruptcy Court otherwise orders the allowance of such Claim for purposes of voting to accept or reject the Plan.
 This is intended only as a summary of the procedures for the temporary allowance of claims for voting purposes.
Case 19-40883         Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                       Main Document
                                                 Pg 78 of 86


 Please refer to the Disclosure Statement Order for a more comprehensive description of the requirements for
 provisional voting.

          PLEASE TAKE FURTHER NOTICE THAT the Confirmation Hearing is scheduled to be held on
 October 23, 2019 at 10:00 a.m. prevailing Central Time before the Honorable Kathy A. Surratt-States, United
 States Bankruptcy Court for the Eastern District of Missouri, Eastern Division, Thomas F. Eagleton U.S. Courthouse,
 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, MO 63102. THE CONFIRMATION HEARING MAY
 BE CONTINUED FROM TIME TO TIME BY THE BANKRUPTCY COURT OR THE DEBTORS WITHOUT
 FURTHER NOTICE OTHER THAN BY ANNOUNCEMENT IN OPEN COURT OR BY NOTICE OF
 ADJOURNMENT FILED WITH THE BANKRUPTCY COURT.

           PLEASE TAKE FURTHER NOTICE THAT any objection to confirmation of the Plan must (i) be in
 writing, (ii) conform to the Bankruptcy Rules, (iii) set forth the name of the objector, the nature and amount of Claims
 or Interests held or asserted by the objector against the particular Debtor or Debtors, (iv) state with particularity the
 basis for the objection and specific grounds therefore, and (v) be filed with the Bankruptcy Court and served so it is
 actually received on or before October 17, 2019 at 4:00 p.m. prevailing Central Time (unless otherwise agreed to
 by the Debtors, set forth in the Plan or Disclosure Statement, or ordered by the Bankruptcy Court), by the following:

                          Debtors                                                Counsel to Debtors
                                                                            Armstrong Teasdale LLP
               Payless Holdings LLC                                    7700 Forsyth Boulevard, Suite 1800
                 3231 SE 6th Avenue                                         St. Louis, Missouri 63105
               Topeka, Kansas 66607                             Attn: Richard W. Engel, Jr., Erin M. Edelman, and
     ATTN: Ramona Palmer-Eason, Group Counsel –                                  John G. Willard
          Global Employment and Litigation
                                                                       Akin Gump Strauss Hauer & Feld LLP
                                                                                 One Bryant Park
                                                                              New York, NY 10036
                                                              Attn: Ira Dizengoff, Meredith A. Lahaie, Kevin Zuzolo

                                                                              Seward & Kissell LLP
                                                                              One Battery Park Plaza
                                                                               New York, NY 10004
                                                               Attn: John R. Ashmead, Robert J. Gayda, Catherine V.
                                                                                   LoTempio

     Counsel to the Prepetition ABL Administrative             Counsel to Certain Prepetition Term Loan Lenders
                          Agent
                 Thompson Coburn LLP                                       Doster, Ullom & Boyle, LLC
                   One US Bank Plaza                                   16090 Swingley Ridge Road, Suite 620
                  St. Louis, MO 63101                                      Chesterfield, Missouri 63017
                    Attn: Mark Bossi                                         Attn: Gregory D. Willard

               Choate Hall & Stewart LLP                               Kramer Levin Naftalis & Frankel LLP
                 Two International Place                                  1177 Avenue of the Americas
                   Boston, MA 02110                                           New York NY 10036
     Attn: Kevin Simard, Doug Gooding and Jonathan                            Attn: Stephen D. Zide
                        Marshall
                                                                         Stroock & Stroock & Lavan LLP
                                                                                 180 Maiden Lane
                                                                             New York NY 10038-4982
                                                                 Attn: Kristopher M. Hansen and Daniel A. Fliman

                                                                                  Lewis Rice LLC
                                                                              600 Washington Avenue
Case 19-40883         Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                 Pg 79 of 86


                                                                                    Suite 2500
                                                                              St. Louis, MO 63101
                                                                             Attn: Sonette T. Magnus

               Counsel to the FILO Agent                         Counsel to the Prepetition Term Loan Agent
                Greenberg Traurig, LLP                                 Norton Rose Fulbright US LLP
                 One International Place                              190 Carondelet Plaza, Suite 1690
                       Suite 2000                                            St. Louis, MO 63105
                  Boston, MA 02110                                          Attn: Timothy J. Walsh
                   Attn: Jeffrey Wolf
                                                                          Norton Rose Fulbright US LLP
                                                                          1301 Avenue of the Americas
                                                                              New York, NY 10019
                                                                   Attn: Stephen Castro and David Rosenzweig
                Counsel to the Committee                                      United States Trustee
                       Polsinelli LLP                                  Office of the United States Trustee
              100 S. Fourth Street, Suite 1000                         for the Eastern District of Missouri
                   St. Louis, MO 63102                                  111 South 10th Street, Suite 6353
                  Attn: Matthew Layfield                                    St. Louis, Missouri 63102
                                                                   Attn: Paul A. Randolph and Carole Ryczek
            Pachulski Stang Ziehl & Jones LLP
               780 Third Avenue, 34th Floor
                  New York, NY 10017
      Attn: Robert J. Feinstein and Bradford Sandler

            Pachulski Stang Ziehl & Jones LLP
           10100 Santa Monica Blvd., 13th Floor
               Los Angeles, CA 90067-4003
  Attn: Jeffrey N. Pomerantz, Ira D. Kharasch, Shirley S.
                           Cho

                       The Monitor                                           Counsel to the Monitor
               FTI Consulting Canada, Inc.                                     Bennett Jones LLP
                    TD South Tower                                        3400 One First Canadian Place
          79 Wellington Street West, Suite 2010                                  P.O. Box 130
              Toronto ON M5K 1G8 Canada                                  Toronto ON M5X 1A4 Canada
    Attn: Paul Bishop, Greg Watson and Jim Robinson              Attn: Sean Zweig, Kevin Zych and Aiden Nelms


          PLEASE TAKE FURTHER NOTICE THAT subject to the satisfaction of the conditions set forth in
 Article VIII of the Plan, the Plan will be consummated on the Effective Date. Among other things, on the
 Effective Date, certain release, injunction, exculpation, and discharge provisions set forth in Article IX of the
 Plan will become effective. You should read the provisions contained in Article IX of the Plan very carefully
 so that you understand how Confirmation and Consummation of the Plan will affect you and any claim,
 interest, right, or action you may have against the Debtors. THE PLAN WILL BIND ALL HOLDERS OF
 CLAIMS AGAINST AND INTERESTS IN THE DEBTORS TO THE FULLEST EXTENT AUTHORIZED
 OR PROVIDED UNDER THE APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE, INCLUDING
 SECTIONS 524 AND 1141 OF THE BANKRUPTCY CODE, AND BY ALL OTHER APPLICABLE LAW.

           PLEASE TAKE FURTHER NOTICE THAT if you have questions regarding the procedures and
 requirements for voting on the Plan, would like to obtain a copy of the Disclosure Statement, the Plan, or other
 solicitation materials (excluding Ballots), or if you received solicitation materials from the Debtors on a flash drive
 and prefer printed copies, please contact the Debtors’ Solicitation Agent by (a) visiting the Debtors’ restructuring
Case 19-40883         Doc 1595         Filed 09/18/19 Entered 09/18/19 16:23:22                      Main Document
                                                 Pg 80 of 86


 website at https://cases.primeclerk.com/pss; (b) writing to Payless Ballot Processing, c/o Prime Clerk LLC, One Grand
 Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; and/or (c) calling the Debtors’ restructuring
 hotline at 844-339-4268. The Plan, Disclosure Statement, and other related filings are also available free-of-charge on
 the Debtors’ restructuring website at https://cases.primeclerk.com/pss. Please be advised that the Solicitation Agent
 may not provide you with legal advice of any kind, including whether you should object to the Plan.


           IF YOU HAVE QUESTIONS REGARDING THIS NOTICE, THE CONFIRMATION
        HEARING, OR ANY OTHER MATTERS RELATING TO CONFIRMATION OF THE PLAN,
          PLEASE CONTACT THE SOLICITATION AGENT BY: (1) CALLING 844-339-4268,
                (2) EMAILING PSSBALLOTS@PRIMECLERK.COM, OR (3) VISITING
                            HTTPS://CASES.PRIMECLERK.COM/PSS.
Case 19-40883   Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22   Main Document
                                     Pg 81 of 86


                                     Exhibit 6

                                   Cover Letter
Case 19-40883        Doc 1595        Filed 09/18/19 Entered 09/18/19 16:23:22                          Main Document
                                               Pg 82 of 86




                                                                                                   September 18, 2019
 To Whom It May Concern:
         On September 18, 2019, the United States Bankruptcy Court for the Eastern District of
 Missouri (the “Bankruptcy Court”) approved the Disclosure Statement for Second Amended Joint
 Plan of Reorganization of Payless Holdings LLC and its Debtor Affiliates Pursuant to Chapter 11
 of the Bankruptcy Code [Docket No. 1583] (as may be amended, modified, or supplemented, and
 including all exhibits thereto, the “Disclosure Statement”) and authorized Payless Holdings LLC
 and its debtor affiliates (the “Debtors”) to solicit votes with regard to the acceptance or rejection
 of their chapter 11 plan [Docket No. 1581] (as may be amended, modified, or supplemented, the
 “Plan”).1
         You are entitled to vote on the Plan. The enclosed materials constitute the solicitation
 package available to all creditors (the “Solicitation Package”), which is comprised of:
       a copy of the Solicitation Procedures;
       the Confirmation Hearing Notice;
       a Ballot and voting instructions for accepting or rejecting the Plan;
       a flash drive containing a copy of the approved Disclosure Statement (including all
          exhibits thereto, including the Plan);
       a letter from the Official Committee of Unsecured Creditors; and
       any documents that the Bankruptcy Court ordered to be made available.
         The Debtors believe that any alternative to Confirmation of the Plan, such as an attempt by
 another party to file a competing plan, would result in significant delays, litigation, and additional
 costs, could negatively affect value by causing unnecessary uncertainty with the Debtors’ key
 customer and supplier constituencies, and could potentially lead to a liquidation by the Debtors, in
 which case substantially all Holders of Claims would do substantially worse or receive no recovery
 at all.
 THE DEBTORS SUPPORT THE PLAN AND BELIEVE THAT THE COMPROMISES
 AND SETTLEMENT CONTEMPLATED THEREIN ARE FAIR AND EQUITABLE,
 MAXIMIZE THE VALUE OF THE DEBTORS’ ESTATES, AND PROVIDE THE BEST
 RECOVERY TO STAKEHOLDERS. FOR THESE REASONS, THE DEBTORS
 STRONGLY RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN.
         If you have any questions regarding the Solicitation Package, please contact the Debtors’
 Solicitation Agent, Prime Clerk LLC, by: (a) visiting the Debtors’ restructuring website at
 https://cases.primeclerk.com/pss; (b) writing to Payless Ballot Processing, c/o Prime Clerk LLC,
 One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; and/or (c) calling
 the Debtors’ restructuring hotline at 844-339-4268. The Plan, Disclosure Statement, and other
 related filings are also available free-of-charge on the Debtors’ restructuring website at
 https://cases.primeclerk.com/pss. Please be advised that the Solicitation Agent may not provide
 you with legal advice of any kind, including whether you should vote to accept or reject the Plan


 1
         Capitalized terms used but not otherwise defined herein have the meanings given to them in the Plan, the
 Disclosure Statement, or the Disclosure Statement Order, as applicable.

                                   Payless Inc., 3231 SE Sixth Avenue, Topeka, Kansas 66607-2207
Case 19-40883   Doc 1595    Filed 09/18/19 Entered 09/18/19 16:23:22      Main Document
                                      Pg 83 of 86


 or object to the Plan. You may also obtain copies of any pleadings through PACER
 (http://pacer.moeb.uscourts.gov) in accordance with any applicable procedures and fees.
                                             Regards,
                                             Payless Holdings LLC, et al.
Case 19-40883   Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22   Main Document
                                     Pg 84 of 86


                                     Exhibit 7

                            The Committee Cover Letter
Case 19-40883         Doc 1595       Filed 09/18/19 Entered 09/18/19 16:23:22                   Main Document
                                               Pg 85 of 86


             OPEN LETTER TO PAYLESS GENERAL UNSECURED CREDITORS
              RECOMMENDING THAT THEY VOTE TO ACCEPT THE PLAN


 Dear General Unsecured Creditors:

         The Official Committee of Unsecured Creditors (the “Official Creditors’ Committee”)1 of Payless
 Holdings, LLC and its affiliated chapter 11 Debtors (the “Debtors”) is the statutory fiduciary representative of
 general unsecured creditors of the Debtors appointed by the office of the United States Trustee, a division of
 the United States Department of Justice. For the reasons set forth below, the Official Creditors’ Committee
 recommends that general unsecured creditors in Classes 5A and 5B vote to ACCEPT the Debtors’ Second
 Amended Joint Plan of Reorganization of Payless Holdings LLC and Its Debtor Affiliates Pursuant to
 Chapter 11 of the Bankruptcy Code (the “Plan”) enclosed with this letter.

          Since its formation, the Official Creditors’ Committee has been working closely with the Debtors to
 identify assets that were unencumbered as of the filing of the cases that would be available to satisfy claims of
 unsecured creditors. The assets identified included a portion of the Debtors’ interests in foreign subsidiaries
 in Latin America and certain litigation claims which the Official Creditors’ Committee undertook to
 investigate. The Debtors’ Lenders have asserted that they have claims that would absorb any potentially
 unencumbered value. The Official Creditors’ Committee, after weighing many factors such as the likelihood
 of success of litigating the purported claims, and the delay and expense in pursuing claims and litigating the
 value of the potentially unencumbered assets and the validity of the lenders’ claims, believes that the
 settlement reached between the parties would produce a better recovery than pursuing litigation, and,
 accordingly, agreed to the settlement. The settlement provides a total of $15 million in cash for the benefit
 of general unsecured creditors that will not be shared with the deficiency claims of the lenders, and provides
 substantial increases in recoveries for Class 5A and Class 5B general unsecured creditors, an agreement that
 substantially all of the avoidance actions against Class 5A and Class 5B creditors will only be pursued as a
 defense to a claim objection, and a removal of a provision of the plan which would have conditioned the
 amount of distributions to Class 5A creditors on Class 5A creditors voting to accept the plan. A full
 description of the treatment of Class 5 creditors is described in the Debtors’ Second Amended Disclosure
 Statement and the Plan. While the Debtors estimate that the settlement will provide less than 5% recovery to
 Class 5 creditors, the Official Creditors’ Committee, nonetheless, believes Class 5 should support the Plan.

          As creditors are aware, this is the second bankruptcy case of these Debtors in two years and the
 Debtors have shut down and liquidated their North American brick and mortar business. As a result, there
 are substantial claims that are left unpaid. That is unfortunate. However, the Plan provides for the
 continuation of certain portions of the Debtors’ business and that, in and of itself, is a benefit to creditors that
 continue to do business with the Debtors and to the Debtors’ employees. After considering all of the
 alternatives, the Official Creditors’ Committee determined that the Plan, even with the nominal recovery, is
 preferable to the alternative of liquidation.

         Creditors should note that by voting to accept the Plan, individual creditors are providing releases to
 the “Released Parties” as such term is defined in the Plan. The Disclosure Statement at Article IV H explains

 1
     The members of the Official Committee of Unsecured Creditors of Payless Holdings, LLC and its
       Affiliated Debtors consist of the Debtors’ largest landlords and vendors, and includes Simon Property
       Group, C and C Accord, Ltd. (i.e., Diba Far East LLC), Moda Shoe, Ltd., Qingdao Doublestar
       Mingren Imp. & Exp. Co., The Asean Corporation, Ltd. (i.e., Steve Madden), GGP Limited
       Partnership, and Brixmor Property Group, Inc.
Case 19-40883       Doc 1595   Filed 09/18/19 Entered 09/18/19 16:23:22                     Main Document
                                         Pg 86 of 86
 Letter to General Unsecured Creditors
 Recommendation to Vote to Accept the Payless Plan
 September 18, 2019
 Page 2




 these releases. Creditors do have the option to “opt out” of these releases if they either 1) don’t vote and
 return a ballot with the box checked to “opt out” or 2) vote no and return the ballot with the box checked to
 “opt out.” Inasmuch as the Official Creditors’ Committee is not aware of any claims of individual creditors
 against the Released Parties and the releases are part of the overall global settlement, the Official Creditors’
 Committee nonetheless believes that Class 5 should vote to accept the Plan (and consequently, grant the third
 party releases).


        In summary, the Official Creditors’ Committee believes that this is a favorable settlement under the
 circumstances, is better than any reasonable alternative, and recommends that you vote to ACCEPT THE
 PLAN by the voting deadline of 4:00 p.m., prevailing Central Time, on October 17, 2019.

         General unsecured creditors who wish to contact the Official Creditors’ Committee or express their
 support for the positions articulated by the Official Creditors’ Committee are invited to contact its counsel,
 Pachulski Stang Ziehl & Jones, LLP, Attn: Robert Feinstein, Jeffrey Pomerantz or Bradford Sandler.


                                                   Very truly yours,

                                                   THE OFFICIAL COMMITTEE OF UNSECURED
                                                   CREDITORS OF PAYLESS HOLDINGS, LLC AND ITS
                                                   AFFILIATED DEBTORS


                                          BY:      /s/ Ronald Tucker
                                                   Ronald Tucker, on behalf of Simon Property Group as
                                                   Co-Chair of the Official Creditors’ Committee


                                          BY:      /s/ Jayne Neal
                                                   Jayne Neal, on behalf of C and C Accord, Ltd. as Co-
                                                   Chair of the Official Creditors’ Committee
